--------------------------------------------------------------------------------

EXHIBIT 10.1
 

   

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
CH ENERGY GROUP, INC.
as Borrower
THE LENDING INSTITUTIONS NAMED THEREIN,
as Lenders
KEYBANK NATIONAL ASSOCIATION,
as the Swing Line Lender, a Letter of Credit Issuer,
Book Manager, Lead Arranger
and Administrative Agent
 


JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent


and


HSBC BANK USA,
as Co-Syndication Agent


________________________


dated as of
October 19, 2012


________________________




$100,000,000 Revolving Facility
$15,000,000 Swing Line Facility

   

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I.
DEFINITIONS AND TERMS
1
Section 1.1.
Certain Defined Terms
2
Section 1.2.
Computation of Time Periods
19
Section 1.3.
Accounting Terms
19
Section 1.4.
Terms Generally
19
ARTICLE II.
AMOUNT AND TERMS OF LOANS
19
Section 2.1.
Commitments for Loans
19
Section 2.2.
Borrowing, Continuation or Conversion of Loans
21
Section 2.3.
Disbursement of Funds.
22
Section 2.4.
Evidence of Obligations
23
Section 2.5.
Interest
24
Section 2.6.
Increased Costs; Illegality
26
Section 2.7.
Breakage Compensation
27
Section 2.8.
Change of Lending Office; Replacement of Lenders
28
Section 2.9.
Refunding of, or Participation in, Swing Line Loans
29
Section 2.10.
Joint and Several Liability of the Borrower
30
Section 2.11.
Contribution Among Borrower
30
ARTICLE III.
LETTERS OF CREDIT
31
Section 3.1.
Letters of Credit
31
Section 3.2.
Letter of Credit Requests: Notices of Issuance
32
Section 3.3.
Agreement to Repay Letter of Credit Drawings
32
Section 3.4.
Letter of Credit Participations
33
Section 3.5.
Increased Costs
35
Section 3.6.
Guaranty of  Letter of Credit Obligations of Other Letter of Credit Obligors
35
ARTICLE IV.
FEES; COMMITMENTS
37
Section 4.1.
Fees
37
Section 4.2.
Voluntary Termination/Reduction of Commitments
38
Section 4.3.
Termination of Commitments
39
ARTICLE V.
PAYMENTS
39
Section 5.1.
Repayment of Loans
39
Section 5.2.
Voluntary Prepayments
39
Section 5.3.
Mandatory Payments and Prepayments
40
Section 5.4.
Method and Place of Payment
41

 

--------------------------------------------------------------------------------

Section 5.5.
Net Payments.
41
ARTICLE VI.
CONDITIONS PRECEDENT
43
Section 6.1.
Conditions Precedent at Closing Date
43
Section 6.2.
Conditions Precedent to All Credit Events
45
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
45
Section 7.1.
Corporate Status
45
Section 7.2.
Corporate Power and Authority
46
Section 7.3.
No Violation
46
Section 7.4.
Governmental Approvals
46
Section 7.5.
Litigation
46
Section 7.6.
Use of Proceeds; Margin Regulations
46
Section 7.7.
Financial Statements
47
Section 7.8.
Solvency
47
Section 7.9.
No Material Adverse Change
47
Section 7.10.
Tax Returns and Payments
48
Section 7.11.
Title to Properties
48
Section 7.12.
Lawful Operations
48
Section 7.13.
Environmental Matters
48
Section 7.14.
Compliance with ERISA
49
Section 7.15.
Intellectual Property
49
Section 7.16.
Investment Company Act; Federal Power Act
49
Section 7.17.
Insurance
49
Section 7.18.
True and Complete Disclosure
49
ARTICLE VIII.
AFFIRMATIVE COVENANTS
50
Section 8.1.
Reporting Requirements
50
Section 8.2.
Books, Records and Inspections
52
Section 8.3.
Insurance
52
Section 8.4.
Payment of Taxes and Claims
52
Section 8.5.
Preservation of Existence, etc
52
Section 8.6.
Good Repair
53
Section 8.7.
Compliance with Statutes, Regulations, Orders, Restrictions
53
Section 8.8.
Fiscal Years, Fiscal Quarters
53
Section 8.9.
Senior Debt
53
ARTICLE IX.
NEGATIVE COVENANTS
53
Section 9.1.
Changes in Business
53

 

--------------------------------------------------------------------------------

Section 9.2.
Merger, Consolidation, Acquisitions, Asset Sales
53
Section 9.3.
Liens
54
Section 9.4.
Investments
55
Section 9.5.
Consolidated Total Debt/Consolidated Total Capitalization Ratio
55
Section 9.6.
Transactions with Affiliates
55
Section 9.7.
Plan Terminations, Minimum Funding
55
Section 9.8.
Material Agreements
56
Section 9.9.
Utility Dividends
56
ARTICLE X.
EVENTS OF DEFAULT
56
Section 10.1.
Events of Default
56
Section 10.2.
Acceleration; Remedies
58
Section 10.3.
Application of Liquidation Proceeds
59
ARTICLE XI.
THE ADMINISTRATIVE AGENT
59
Section 11.1.
Appointment
59
Section 11.2.
Delegation of Duties
60
Section 11.3.
Exculpatory Provisions
60
Section 11.4.
Reliance by Administrative Agent
60
Section 11.5.
Notice of Default
61
Section 11.6.
Non-Reliance
61
Section 11.7.
Indemnification
61
Section 11.8.
The Administrative Agent in Individual Capacity
62
Section 11.9.
Successor Administrative Agent
62
Section 11.10.
Other Agents
62
ARTICLE XII.
MISCELLANEOUS
62
Section 12.1.
Payment of Expenses
63
Section 12.2.
Right of Setoff
64
Section 12.3.
Notices
64
Section 12.4.
Benefit of Agreement
65
Section 12.5.
No Waiver; Remedies Cumulative
68
Section 12.6.
Payments Pro Rata; Sharing of Setoffs
68
Section 12.7.
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
69
Section 12.8.
Counterparts
70
Section 12.9.
Integration
70
Section 12.10.
Headings Descriptive
70
Section 12.11.
Amendment or Waiver
70

 

--------------------------------------------------------------------------------

Section 12.12.
Survival of Indemnities
71
Section 12.13.
Domicile of Loans
71
Section 12.14.
Confidentiality
71
Section 12.15.
Lender Register
72
Section 12.16.
Limitations on Liability of the Letter of Credit Issuers
72
Section 12.17.
General Limitation of Liability
73
Section 12.18.
No Duty
73
Section 12.19.
Lenders and Agent Not Fiduciary to Borrower
73
Section 12.20.
Survival of Representations and Warranties
73
Section 12.21.
Severability
74
Section 12.22.
Independence of Covenants
74
Section 12.23.
Interest Rate Limitation
74
Section 12.24.
Amendment Effective
74



 
Annex I
 
Schedule 7.1
Schedule 9.3
Schedule 9.6
 
Exhibit A-1
Exhibit A-2
Exhibit B-1
Exhibit B-2
Exhibit C
Exhibit D
Exhibit E
-
 
-
-
-
 
-
-
-
-
-
-
-
Lenders, Commitments and Notice Addresses
 
Subsidiaries
Permitted Liens
Transactions with Affiliates
 
Revolving Note
Swing Line Note
Notice of Borrowing, Continuation or Conversion
Letter of Credit Request
Compliance Certificate
Closing Certificate
Assignment Agreement

 
 

--------------------------------------------------------------------------------

Execution Version
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 19, 2012,
is entered into by and among the following:
(i)            CH ENERGY GROUP, INC., a New York corporation (herein, together
with its successors and assigns, the "Parent" or the "Borrower");
(ii)            the Lenders, defined below, from time to time party hereto;
(iii)            JPMORGAN CHASE BANK, N.A., a New York banking corporation, as
Co-Syndication Agent;
(iv)            HSBC BANK USA, N.A., a national banking association, as
Co-Syndication Agent; and
(v)            KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the Swing Line Lender, defined below, the Administrative Agent, defined below, a
Letter of Credit Issuer, defined below, Book Manager and Lead Arranger.
RECITALS:
A.            The Borrower and certain lenders (the "Original Lenders") are
parties to the Credit Agreement, dated as of November 21, 2003 (as amended, the
"Original Credit Agreement") which such Original Credit Agreement was amended
and restated in its entirety pursuant to that certain Amended and Restated
Credit Agreement, dated as of February 21, 2008 (as amended, the "Amended Credit
Agreement" and together with the Original Credit Agreement, the "Previous
Agreements").
B.            The Borrower has requested that the Amended Credit Agreement be
amended and restated.
C.            The Borrower will derive direct or indirect economic benefits from
the amendment and restatement of the Amended Credit Agreement.
D.            Subject to and upon the terms and conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend and restate the
Amended Credit Agreement.
AGREEMENT:


In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.

DEFINITIONS AND TERMS
Section 1.1.                          Certain Defined Terms.  As used herein,
the following terms shall have the meanings herein specified unless the context
otherwise requires.
 
"Acquisition" means any acquisition (a) on a going concern basis (whether by
purchase, lease or otherwise) of assets constituting a business or a division or
line of business of a Person that is not a Subsidiary of the Borrower, and (b)
of a majority of the outstanding equity or other similar interests in any such
Person (whether by merger, stock purchase or otherwise).
 

--------------------------------------------------------------------------------

"Adjusted Eurodollar Rate" means with respect to each Interest Period for a
Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
"Administrative Agent" means KeyBank in its capacity as administrative agent for
the Lenders, together with any successor to the Administrative Agent appointed
pursuant to Section 11.9.
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor.  A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (b) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise.  Notwithstanding
the foregoing, (i) a director, officer or employee of a Person shall not, solely
by reason of such status, be considered an Affiliate of such Person; and
(ii) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of the Parent or any other Credit Party or any of their
respective Subsidiaries.
"Agent Fee Letter" means the letter, dated as of October 19, 2012, between the
Administrative Agent and the Parent, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
"Agreement" means this Second Amended and Restated Credit Agreement, as the same
may from time to time be further amended, restated, supplemented or otherwise
modified.
"Allocable Amount" means, as of any date of determination, for the Borrower, the
maximum amount of liability that could be asserted against the Borrower under
this Agreement with respect to the applicable Borrower Payment without
(a) rendering the Borrower "insolvent" within the meaning of Section 101(31) of
the Bankruptcy Code or Section 2 of either the Uniform Fraudulent Transfer Act
(as in effect in any applicable State, the "UFTA") or the Uniform Fraudulent
Conveyance Act (as in effect in any applicable State, the "UFCA"), (ii) leaving
the Borrower with unreasonably small capital, within the meaning of Section 548
of the Bankruptcy Code or Section 4 of the UFTA or Section 5 of the UFCA, or
(iii) leaving the Borrower unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or
Section 6 of the UFCA.
"Amended Credit Agreement" has the meaning provided in the recitals of this
Agreement.
"Applicable Commitment Fee Rate" means, on any date of determination, a rate
that is determined based upon the Parent S&P Rating or the Parent Moody's
Rating, as follows:
Parent S&P Rating
Parent Moody's Rating
Applicable Commitment Fee Rate
A+ or higher
A1 or higher
8.00 basis points
A
A2
10.00 basis points
A-
A3
12.50 basis points
BBB+
Baa1
15.00 basis points
BBB
Baa2
20.00 basis points
BBB- or lower
Baa3 or lower
25.00 basis points

 
 
2

--------------------------------------------------------------------------------

 
If there is a difference of one rating level between the Parent S&P Rating and
the Parent Moody's Rating, the Applicable Commitment Fee Rate shall be
determined based on the higher rating.  If there is a difference of two or more
rating levels between the Parent S&P Rating and the Parent Moody's Rating, the
Applicable Commitment Fee Rate shall be determined based on the intermediate
rating levels at the midpoint between such Parent S&P Rating and such Parent
Moody's Rating (or, if there is no midpoint, the higher intermediate level). If
there is no Parent S&P Rating, then the Applicable Commitment Fee Rate shall be
determined based on the Parent Moody's Rating, or if there is no Parent Moody's
Rating, then the Applicable Commitment Fee Rate shall be determined based on the
Parent S&P Rating. If (i) there is no Parent S&P Rating and no Parent Moody's
Rating or (ii) an Event of Default has occurred and is continuing, the
Applicable Commitment Fee Rate shall be the highest rate per annum indicated
therefor in the above table.  The Parent S&P Rating and the Parent Moody's
Rating in effect on any date for purposes of determining the Applicable
Commitment Fee Rate shall be that Parent S&P Rating and Parent Moody's Rating in
effect at the close of business on such date.  Each change in the Applicable
Commitment Fee Rate resulting from a publicly announced change in the Parent S&P
Rating and/or the Parent Moody's Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next change.
"Applicable Lending Office" means, with respect to each Lender, the office or
offices designated by such Lender to the Administrative Agent as such Lender's
lending office or offices for purposes of this Agreement.
"Applicable Margin" means, on any date of determination, a rate that is
determined, based upon the Parent S&P Rating or the Parent Moody's Rating, as
follows:
Level
Parent S&P Rating
Parent Moody's Rating
Applicable Margin for Eurodollar Loans
1
A+ or higher
A1 or higher
62.50 basis points
2
A
A2
75.00 basis points
3
A-
A3
87.50 basis points
4
BBB+
Baa1
100.00 basis points
5
BBB
Baa2
125.00 basis points
6
BBB- or lower
Baa3 or lower
137.50 basis points

 
 
3

--------------------------------------------------------------------------------

 
If there is a difference of one rating level between the Parent S&P Rating and
the Parent Moody's Rating, the Applicable Margin shall be determined based on
the higher rating.  If there is a difference of two or more rating levels
between the Parent S&P Rating and the Parent Moody's Rating, the Applicable
Margin shall be determined based on the intermediate rating levels at the
midpoint between such Parent S&P Rating and such Parent Moody's Rating (or, if
there is no midpoint, the higher intermediate level).  If there is no Parent S&P
Rating, then the Applicable Margin shall be determined based on the Parent
Moody's Rating, or if there is no Parent Moody's Rating, then the Applicable
Margin shall be determined based on the Parent S&P Rating.  If (i) there is no
Parent S&P Rating and no Parent Moody's Rating or (ii) an Event of Default has
occurred and is continuing, the Applicable Margin shall be the highest rate per
annum indicated therefor in the above table.  The Parent S&P Rating and the
Parent Moody's Rating in effect on any date for purposes of determining the
Applicable Margin shall be that Parent S&P Rating and Parent Moody's Rating in
effect at the close of business on such date.  Each change in the Applicable
Margin resulting from a publicly announced change in the Parent S&P Rating
and/or the Parent Moody's Rating shall be effective during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next change.
"Approved Fund" means a fund that is administered or managed by a Lender or an
Affiliate of a Lender.
"Asset Sale" means the sale, transfer or other disposition (including by means
of Sale and Lease-Back Transactions, and by means of mergers, consolidations,
and liquidations of a corporation, partnership or limited liability company of
the interests therein of the Parent or any of its Subsidiaries) by the Parent or
any of its Subsidiaries to any Person of any of their respective assets,
provided that the term Asset Sale specifically excludes any sales, transfers or
other dispositions of inventory, or obsolete or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business.
"Assignment Agreement" means an Assignment Agreement substantially in the form
of Exhibit E.
"Augmenting Lender" has the meaning provided in Section 2.1(b)(i).
"Authorized Officer" means any of the following officers of the Borrower:  the
Chief Executive Officer, the Chief Financial Officer, the President or the
Treasurer, and for purposes other than the delivery of the Compliance
Certificate, such other Person as is authorized in writing to act on behalf of
the Borrower and is acceptable to the Administrative Agent and for whom the
Administrative Agent has received an incumbency certificate.
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now or hereafter in effect, or any successor thereto.
"Base Rate" means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greatest of (a) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (b) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum; and (c) the Adjusted Eurodollar Rate for a
one month Interest Period plus 1%.
4

--------------------------------------------------------------------------------

"Base Rate Loan" means each Loan bearing interest at a rate based upon the Base
Rate.
"Borrower" has the meaning provided in the first paragraph of this Agreement.
"Borrower Payment" has the meaning provided in Section 2.11.
"Borrowing" means (i) the incurrence of Revolving Loans consisting of one Type
of Loan, by the Borrower from all of the Lenders on a pro rata basis on a given
date (or resulting from Conversions or Continuations on a given date), having in
the case of Eurodollar Loans the same Interest Period, or (ii) the incurrence of
a Swing Line Loan.
"Business Day" means, (a) for all purposes other than as covered by clause (b)
below, any day that is not a Saturday, Sunday or day on which commercial banks
in the city in which the Payment Office is located are authorized or required by
law or other governmental actions to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
"Capitalized Lease Obligations" means all obligations under Capital Leases of
the Parent or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as "capital lease obligations" (or
any similar words) on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP.
"Cash Collateralize" means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the Letter of Credit Issuers or Lenders, as collateral for Letter of Credit
Outstandings or obligations of Lenders to fund participations in respect of
Letter of Credit Outstandings, cash or deposit account balances or, if the
Administrative Agent and each applicable Letter of Credit Issuer shall agree in
their sole discretion, other credit support; in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Letter of Credit Issuer.  "Cash Collateral" shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
"Cash Equivalents" means any of the following:
(a)            securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;
5

--------------------------------------------------------------------------------

(b)            Dollar denominated time deposits, certificates of deposit and
bankers' acceptances of (i) any Lender or (ii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank, an
"Approved Bank"), in each case with maturities of not more than 180 days from
the date of acquisition;
(c)            commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short- term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody's, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody's, as the case may be, and in each case maturing
within 270 days after the date of acquisition;
(d)            fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (a) above;
(e)            investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above;
(f)            investments in money market funds access to which is provided as
part of "sweep" accounts maintained with a Lender or an Approved Bank;
(g)           asset-backed securities issued by an issuer, or guaranteed by a
guarantor, with a rating of AA or the equivalent thereof by S&P or Moody's;
(h)           auction rate or variable rate auction preferred stock issued by an
issuer with a long-term unsecured debt rating of at least A3 or the equivalent
from S&P or Moody's, as the case may be;
(i)            medium term notes or other debt securities issued by any
industrial or financial issuer with a long-term unsecured debt rating of at
least A3 or the equivalent thereof from S&P or A- or the equivalent thereof from
Moody's;
(j)            securities issued by, or directly and fully guaranteed by, any
foreign government with a rating of at least A2 or the equivalent thereof from
S&P or A- or the equivalent thereof from Moody's or by the World Bank'
(k)            tax exempt variable rate demand notes issued by an issuer, or
guaranteed by a guarantor, with a rating of at least Aa3 or the equivalent
thereof from S&P or AA- or the equivalent thereof from Moody's;
(l)            tax and revenue anticipation notes, tax exempt bonds with
maturities of 13 months or less or tax exempt auction-based variable rate notes,
in each case, with a rating of at least A3 or the equivalent thereof from S&P or
A-1 or the equivalent thereof from Moody's;
(m)      investments in industrial development revenue bonds that (i) "re-set"
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established  broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and
6

--------------------------------------------------------------------------------

(n)            investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (g).
 "CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
"Change of Control" means (i) prior to the effectiveness of the acquisition
(directly or indirectly) of all or substantially all of the outstanding common
stock of the Borrower by Fortis: (a) the acquisition of ownership, directly, or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the 1934 Act and the rules of the SEC thereunder as in effect on the
date hereof), the Equity Interests representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (b) the Borrower ceases to own, directly or indirectly, and
Control 100% of the ordinary voting power of the Utility, disregarding for
purposes of this determination any preferred stock of the Utility so long as the
holders of such preferred stock are not entitled to vote at the time in the
election of directors and (ii) on and after the effectiveness of the acquisition
(directly or indirectly) of all or substantially all of the outstanding common
stock of the Borrower and the Utility by Fortis: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the 1934 Act and the rules of the SEC thereunder as
in effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Fortis; or (b) Fortis ceases to own, directly, or
indirectly, and Control 100% of the ordinary voting power of the Utility,
disregarding for purposes of this determination any preferred stock of the
Utility so long as the holders of such preferred stock are not entitled to vote
at the time in the election of directors; or (c) occupation of a majority of
seats (other than vacant seats) on the board of director for Fortis by Persons
who were neither (i) nominated by the board of directors of Fortis nor (ii)
appointed by directors so nominated.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
"Closing Date" means the date on which the conditions specified in Section 6.1
are satisfied.
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.
"Commitment" means, with respect to each Lender, its Revolving Commitment, if
any, or its Swing Line Commitment, if any, or any or all of such Commitments of
a Lender, as applicable.
"Commitment Fees" has the meaning provided in Section 4.1(a).
7

--------------------------------------------------------------------------------

"Compliance Certificate" means a certificate, substantially in the form of the
attached Exhibit C.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes
"Consolidated Net Worth" means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption "total stockholders' equity" (or
any like caption) on a consolidated balance sheet of the Parent as of such date,
provided that in no event shall Consolidated Net Worth include any amounts in
respect of Redeemable Stock.
"Consolidated Tangible Assets" means at any time the consolidated total assets
of the Parent and its Subsidiaries calculated on a consolidated basis as of such
time, but excluding therefrom goodwill, patents, patent applications, permits,
trademarks, trade names, copyrights, licenses, franchises, experimental expense,
organizational expense, unamortized debt discount and expense, the excess of
cost of shares acquired over book value of related assets and such other assets
that are properly classified as "intangible assets" in accordance with GAAP.
"Consolidated Total Capitalization" means the sum of Consolidated Total Debt and
Consolidated Net Worth.
"Consolidated Total Debt" means the sum (without duplication) of all
Indebtedness of the Parent and of each of its Subsidiaries, all as determined on
a consolidated basis.
"Continue", "Continuation" and "Continued" each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.2.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms "Controlling" and "Controlled" have meanings correlative thereto.
"Convert", "Conversion" and "Converted" each refers to a conversion of Loans of
one Type into Loans of another Type, pursuant to Section 2.2.
"Credit Documents" means this Agreement, the Notes, if any, the Agent Fee Letter
and any Letter of Credit Document.
"Credit Event" means any Borrowing, Conversion, Continuation or the issuance of
any Letter of Credit or amendment to any Letter of Credit Document that
increases the Stated Amount of any Letter of Credit, or renews or extends the
expiry date of any Letter of Credit.
"Credit Party" means the Borrower and any other Subsidiary or affiliate of the
Borrower that is or hereafter becomes a party to any Credit Document.
"Default" means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
"Defaulting Lender" means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Letter of Credit
Issuer, any Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent or any Letter of Credit
Issuer or Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund a Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) upon delivery of written notice of such
determination to the Borrower, each Letter of Credit Issuer, each Swing Line
Lender and each Lender.
8

--------------------------------------------------------------------------------

"Dollars" and the sign "$" each means lawful money of the United States.
"Eligible Assignee" means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) each Letter of Credit Issuer, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Affiliates or Subsidiaries of the Borrower.
"Energy-Related Business" means any business engaged in or directly related to:
 (a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials,
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems, (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy, (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products or (e) the manufacturing of
equipment used in connection with energy production or conservation.
9

--------------------------------------------------------------------------------

"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law, including,
without limitation, (a) any and all claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.
"Environmental Law" means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including, without
limitation, any judicial or administrative order, consent, decree or judgment
issued to or rendered against the Parent or any of its Subsidiaries relating to
the environment, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
"ERISA Affiliate" means each Person (as defined in Section 3(9) of ERISA) that
together with the Parent or a Subsidiary of the Parent would be deemed to be a
"single employer" (a) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (b) as a result of the Parent or a Subsidiary of the Parent being or
having been a general partner of such Person.
"Eurodollar Loans" means each Loan bearing interest at a rate based on the
Adjusted Eurodollar Rate.
"Event of Default" has the meaning provided in Section 10.1.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.8) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 5.5, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 5.5(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
10

--------------------------------------------------------------------------------

"Exemption Certificate" has the meaning provided in Section 5.5(b)(ii).
"Facility" means the Revolving Facility, the Swing Line Facility, or both of
them, as applicable.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
"Fees" means all amounts payable pursuant to, or referred to in, Section 4.1,
together with any other fees payable pursuant to this Agreement or any other
Credit Document.
"Financial Projections" has the meaning provided in Section 7.7(b).
"Foreign Lender" means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
"Fortis" means Fortis Inc., a corporation organized under the Corporation Act of
Newfoundland and Labrador.
"FPA" means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any Letter of Credit Issuer, such Defaulting Lender's Revolving
Facility Percentage of Letter of Credit Outstandings with respect to Letters of
Credit issued by such Letter of Credit Issuer other than Letter of Credit
Outstandings as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to any Swing Line Lender, such Defaulting
Lender's Revolving Facility Percentage of outstanding Swing Line Loans made by
such Swing Line Lender other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders.
"Fronting Fee" has the meaning provided in Section 4.1(c).
11

--------------------------------------------------------------------------------

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
"Guaranty Obligations" means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness ("primary Indebtedness")
of any other Person (the "primary obligor") in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
"Hazardous Materials" means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances", "hazardous wastes", "hazardous materials",
"restricted hazardous materials", "extremely hazardous wastes", "restrictive
hazardous wastes", "toxic substances", "toxic pollutants", "contaminants" or
"pollutants", or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
"Increasing Lender" has the meaning provided in Section 2.1(b)(i).
"Indebtedness" means, with respect to any Person, all of the following (without
duplication):
(a)            all indebtedness of such Person for borrowed money;
(b)            all bonds, notes, debentures and similar debt securities of such
Person;
(c)            the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
(d)            the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder;
(e)            all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances;
12

--------------------------------------------------------------------------------

(f)            all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed;
(g)            all Capitalized Lease Obligations of such Person;
(h)            the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such Person;
(i)            all obligations of such Person to pay a specified purchase price
for goods or services whether or not delivered or accepted, i.e., take-or-pay
and similar obligations;
(j)            all net obligations of such Person under Swap Agreements;
(k)            the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;
(l)            the stated value, or liquidation value if higher, of all
Redeemable Stock of such Person; and
(m)            all Guaranty Obligations of such Person;
provided, however, that (i) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business, nor
obligations in respect of insurance policies or performance or surety bonds that
themselves are not guarantees of Indebtedness (nor drafts, acceptances or
similar instruments evidencing the same nor obligations in respect of letters of
credit supporting the payment of the same), shall constitute Indebtedness; and
(ii) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
"Interest Period" means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower, provided that (a) the
initial Interest Period for any Borrowing of Eurodollar Loans shall commence on
the date of such Borrowing (the date of a Borrowing resulting from a Conversion
or Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (b) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (c) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day, provided that
if any Interest Period would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day; (d)
no Interest Period for any Eurodollar Loan may be selected that would end after
the Maturity Date; and (e) if, upon the expiration of any Interest Period, the
Borrower has failed to (or may not) elect a new Interest Period to be applicable
to the respective Borrowing of Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to Convert such Borrowing to a Base Rate Loan
effective as of the expiration date of such current Interest Period.
13

--------------------------------------------------------------------------------

"Investment" means (a) any direct or indirect purchase or other acquisition by
the Parent or any of its Subsidiaries of any of the capital stock or other
equity interest of any other Person, including any partnership or joint venture
interest in such Person; (b) any loan or advance to, guarantee or assumption of
debt or purchase or other acquisition of any other debt of, any Person by the
Parent or any of its Subsidiaries; or (c) any purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person.
"IRS" means the United States Internal Revenue Service.
"KeyBank" means KeyBank National Association, a national banking association,
together with its successors and assigns.
"Leaseholds" means, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
"Lenders" means the Persons listed on Annex I and any other Person that becomes
a party hereto pursuant to an Assignment Agreement, other than any such Person
that ceases to be a party hereto pursuant to an Assignment Agreement and any
Augmenting Lender.  Unless the context otherwise requires, the term "Lenders"
includes the Swing Line Lender.
"Lender Default" means (a) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any incurrence of Loans or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1, in the case of either (a) or (b) as a result
of the appointment of a receiver or conservator with respect to such Lender at
the direction or request of any regulatory agency or authority.
"Lender Register" has the meaning provided in Section 12.15.
"Letter of Credit" has the meaning provided in Section 3.1(a).
"Letter of Credit Commitment Amount" means $75,000,000.
"Letter of Credit Documents" has the meaning specified in Section 3.2(a).
"Letter of Credit Fee" has the meaning provided in Section 4.1(b).
"Letter of Credit Issuer" means (i) KeyBank or any of its Affiliates, or (ii) if
KeyBank is unable or unwilling to issue any given Letter of Credit, such other
Lender that is requested, and agrees, to so act by the Borrower, and is approved
by the Administrative Agent, which approval shall not be unreasonably withheld
or delayed.
"Letter of Credit Obligor" has the meaning provided in Section 3.1(a).
14

--------------------------------------------------------------------------------

"Letter of Credit Outstandings" means, at any time, the sum, without
duplication, of (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings.
"Letter of Credit Request" has the meaning provided in Section 3.2(a).
"LIBO Rate" means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the "LIBO Rate" with respect to such Eurodollar Loan for such
Interest Period shall be the rate at which deposits in Dollars in an amount
equal to $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
"Loan" has the meaning provided in Section 2.1.
"Margin Stock" has the meaning provided in Regulation U.
"Material Adverse Effect" means any or all of the following:  (a) a material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition, or prospects of the Parent and/or any of its
Subsidiaries, the Parent and its Subsidiaries, taken as a whole, or when used
with reference to any other Person, such Person and its Subsidiaries, taken as a
whole, as the case may be; (b) a material adverse effect on the ability of the
Borrower or any other Credit Party to perform its obligations under the Credit
Documents to which it is a party; (c) a material adverse effect on the ability
of the Parent and its Subsidiaries, taken as a whole, to pay their liabilities
and obligations as they mature or become due; or (d) a material adverse effect
on the validity, effectiveness or enforceability, as against any Credit Party,
of any of the Credit Documents to which it is a party.
"Maturity Date" means October 19, 2015, or such earlier date on which the Total
Commitment is terminated as provided herein.
"Minimum Borrowing Amount" means (a) for Base Rate Loans, $1,000,000, with
minimum increments thereafter of $500,000, (b) for Eurodollar Loans, $4,000,000,
with minimum increments thereafter of $500,000, and (c) for Swing Line Loans,
$500,000, with minimum increments thereafter of $100,000.
"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Letter of Credit Issuers with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuers
in their sole discretion.
15

--------------------------------------------------------------------------------

"Moody's" means Moody's Investors Service, Inc. and its successors.
"Moody's Rating" means, with respect to any Person, the rating accorded to such
Person's senior unsecured long-term debt by Moody's.
"Multiemployer Plan" means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.
"Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any ERISA Affiliate, and one or
more employers other than the Parent or any of its Subsidiaries or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, if any
such plan has been terminated, to which the Borrower or an ERISA Affiliate made
or accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.
"1934 Act" means the Securities Exchange Act of 1934, as amended.
"Non-Consenting Lender" has the meaning provided in Section 2.8(b).
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Note" means a Revolving Note or a Swing Line Note, as applicable.
"Notice of Borrowing, Continuation or Conversion" has the meaning provided in
Section 2.2(b).
"Notice of Swing Line Refunding" has the meaning provided in Section 2.9(a).
 "Notice Office" means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Sherrie Manson (facsimile: (216)
689-4981), or such other office of the Administrative Agent, as the
Administrative Agent may designate in writing to the Borrower from time to time.
"Obligations" means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing by the Borrower or
any other Credit Party to the Administrative Agent, any Lender or any Letter of
Credit Issuer pursuant to the terms of this Agreement or any other Credit
Document (including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and any and all indemnification obligations hereunder).
"Operating Lease" means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of such
Person.
"Original Credit Agreement" has the meaning provided in the recitals of this
Agreement.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
16

--------------------------------------------------------------------------------

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8).
"Parent" has the meaning provided in the first paragraph of this Agreement.
"Parent Moody's Rating" means, on any date of determination, the Moody's Rating
of Parent or, if the Moody's Rating of Parent is not available on such date,
then the Parent Moody's Rating shall be deemed to be the Moody's Rating that is
one level below the Moody's Rating of the Utility on such date.
"Parent S&P Rating" means, on any date of determination, the S&P Rating of
Parent or, if the S&P Rating of Parent is not available on such date, then the
Parent S&P Rating shall be deemed to be the S&P Rating that is one level below
the S&P Rating of the Utility on such date.
"Participant" has the meaning provided in Section 3.4(a).
"Participant Register" has the meaning provided in Section 12.4(b).
 "Payment Office" means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Sherrie Manson (facsimile: (216)
689-4981), or such other office of the Administrative Agent, as the
Administrative Agent may designate in writing to the Borrower from time to time.
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
"Permitted Acquisition" means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that is or are located and operated in North America;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the Board of Directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, and (d) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained.
"Permitted Liens" means Liens permitted by Section 9.3.
"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other entity or any government
or political subdivision or any agency, department or instrumentality thereof.
"Plan" means any multiemployer or single-employer plan as defined in Section
4001 of ERISA, that is maintained or contributed to by (or to which there is an
obligation to contribute by) the Parent or a Subsidiary of the Parent or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Parent, or a Subsidiary of the Parent or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.
17

--------------------------------------------------------------------------------

"Previous Agreements" has the meaning provided in the recitals of this
Agreement.
"Prohibited Transaction" means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
"Purchase Date" has the meaning provided in Section 2.9(b).
"Quoted Rate" has the meaning provided in Section 2.2(e).
"RCRA" means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.
"Real Property" means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) any
Letter of Credit Issuer, as applicable.
"Redeemable Stock" means, with respect to any Person, any capital stock or
similar Equity Interests of such Person that (a) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the latest Maturity Date;
or (b) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the latest
Maturity Date under this Agreement, other than any such repurchase or retirement
occasioned by a "change of control" or similar event.
"Reference Banks" means (a) KeyBank and (b) any other Lender or Lenders selected
as a Reference Bank by the Administrative Agent.
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Affiliate.
"Reportable Event" means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.
"Required Lenders" means Non-Defaulting Lenders whose outstanding Loans and
Unutilized Commitments constitute at least 51% of the sum of the total
outstanding Loans and Unutilized Commitments of Non-Defaulting Lenders.
18

--------------------------------------------------------------------------------

"Revolving Borrowing" means the incurrence of Revolving Loans consisting of one
Type of Loan, by the Borrower from all of the Lenders having Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.
"Revolving Commitment" means, with respect to each Lender, the amount, if any,
set forth opposite such Lender's name on Annex I as its "Revolving Commitment"
as the same may be reduced from time to time pursuant to Section 4.2, 4.3 and/or
10.2, increased pursuant to Section 2.1(b), and/or adjusted from time to time as
a result of assignments to or from such Lender pursuant to Section 12.4.
"Revolving Facility" means the credit facility evidenced by the Total Revolving
Commitment.
"Revolving Facility Percentage" means, at any time for any Lender with a
Revolving Commitment, the percentage obtained by dividing such Lender's
Revolving Commitment by the Total Revolving Commitment, provided, that if the
Total Revolving Commitment has been terminated, the Revolving Facility
Percentage for each Lender shall be determined by dividing such Lender's
Revolving Commitment immediately prior to such termination by the Total
Revolving Commitment immediately prior to such termination.
"Revolving Loan" has the meaning provided in Section 2.1(a).
"Revolving Note" has the meaning provided in Section 2.4(d)(i).
"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
"S&P Rating" means, with respect to any Person, the rating accorded to such
Person's senior unsecured long-term debt by S&P.
"Sale and Lease‑Back Transaction" means any arrangement with any Person
providing for the leasing by the Parent or any Subsidiary of the Parent of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between the Parent and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by the Parent or such Subsidiary to such Person.
"SEC" means the United States Securities and Exchange Commission.
"SEC Regulation D" means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
"Settlement Agreement" means the amended and restated settlement agreement dated
January 2, 1998 among the Staff of the New York Public Service Commission, the
Utility and others, as adopted by the New York Public Service Commission in
Opinion No. 98-14, issued and effective June 30, 1998., and any other or further
restriction imposed on the payment of dividends by the Utility by the New York
Public Service Commission.
"Standard Permitted Liens" means the following:
(a)            Liens for taxes, assessments or governmental charges not yet
delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established;
19

--------------------------------------------------------------------------------

(b)            Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers', warehousemen's,
materialmen's and mechanics' Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Parent or any of its Subsidiaries and do
not secure any Indebtedness;
(d)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 10.1(g);
(e)            Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security; and
mechanic's Liens, carrier's Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;
(f)            Leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Parent
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;
(g)            easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(i) a substantial and prolonged interruption or disruption of the business
activities of the Parent and its Subsidiaries considered as an entirety, or (ii)
a Material Adverse Effect;
(h)            Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) permitted under this
Agreement, provided that such Liens are only in respect of the property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor); and
(i)            rights of consignors of goods, whether or not perfected by the
filing of a financing statement under the UCC.
"Stated Amount" of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
20

--------------------------------------------------------------------------------

"Subsidiary" means, with respect to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether at the time stock of any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries, has more than a 50% equity interest at the time
or in which the Parent, one or more other Subsidiaries of the Parent, or the
Parent and one or more Subsidiaries of the Parent, directly or indirectly, has
the power to direct the policies, management and affairs thereof.  Unless
otherwise expressly provided, all references herein to "Subsidiary" shall mean a
Subsidiary of the Parent.
"Swap Agreement" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), irrespective of whether any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a "Master
Agreement"), including any such obligations or liabilities under any Master
Agreement.
"Swing Line Commitment" means $15,000,000, as the same may be reduced from time
to time in accordance with the terms of this Agreement.
"Swing Line Facility" means the credit facility evidenced by the Swing Line
Commitment.
"Swing Line Lender" means KeyBank, together with its successors and assigns.
"Swing Line Loan" has the meaning provided in Section 2.1(c).
"Swing Line Note" has the meaning provided in Section 2.4(d)(ii).
"Swing Line Participation Amount" has the meaning provided in Section 2.9(b).
"Synthetic Lease" means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the "owner" of
the leased property for Federal income tax purposes.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 "Total Commitment" means the Total Revolving Commitment and the Swing Line
Commitment.
"Total Revolving Commitment" means the sum of the Revolving Commitments of the
Lenders.
21

--------------------------------------------------------------------------------

"Type" means any type of Loan determined with respect to the interest option
applicable thereto, i.e., a Base Rate Loan or Eurodollar Loan.
"UCC" means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.
"Unfunded Current Liability" means, with respect to any Plan, the amount, if
any, by which the actuarial present value of the accumulated plan benefits under
the Plan as of the close of its most recent plan year exceeds the fair market
value of the assets allocable thereto, each determined in accordance with
Statement of Financial Accounting Standards No. 87, based upon the actuarial
assumptions used by the Plan's actuary in the most recent annual valuation of
the Plan.
"United States" and "U.S." each means United States of America.
"Unpaid Drawing" has the meaning provided in Section 3.3(a).
"Unutilized Commitment" means, at any time, with respect to any Lender, the
excess of (a) such Lender's Revolving Commitment at such time over (b) the sum
of (i) the aggregate principal amount of outstanding Loans made by such Lender
plus (ii) such Lender's Revolving Facility Percentage of Letter of Credit
Outstandings at such time.
"Unutilized Revolving Commitment" means, at any time, with respect to any
Lender, the excess of (a) such Lender's Revolving Commitment at such time over
(b) the sum of (i) the principal amount of outstanding Revolving Loans made by
such Lender plus (ii) such Lender's Revolving Facility Percentage of Letter of
Credit Outstandings at such time.
"Unutilized Total Commitment" means, at any time, the excess of (a) the Total
Revolving Commitment at such time over (b) the sum of (i) the aggregate
principal amount of all outstanding Loans plus (ii) the aggregate of Letter of
Credit Outstandings at such time.
"Unutilized Total Revolving Commitment" means, at any time, the excess of (a)
the Total Revolving Commitment at such time over (b) the sum of (i) the
aggregate principal amount of all outstanding Revolving Loans plus (ii) the
aggregate amount of Letter of Credit Outstandings at such time.
"U.S. Borrower" means any Borrower that is a U.S. Person.


"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.


"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 5.5(g)(ii)(B)(iii).
"Utility" means Central Hudson Gas & Electric Corporation, a New York
corporation, together with its successors and assigns.
"Wholly-Owned Subsidiary" means each Subsidiary of the Parent at least 95% of
whose capital stock, equity interests and partnership interests, other than
director's qualifying shares or similar interests, are owned directly or
indirectly by the Parent.
"Withholding Agent" means any Credit Party and the Administrative Agent.
22

--------------------------------------------------------------------------------

Section 1.2.                          Computation of Time Periods.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including," the words "to" and
"until" each means "to but excluding," and the word "through" means "through and
including."
 
Section 1.3.                          Accounting Terms.  Except as otherwise
specifically provided herein, all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time,
provided that if the Borrower notifies the Administrative Agent and the Lenders
that the Borrower wishes to amend Section 9.5 to eliminate the effect of any
change in GAAP that occurs after the Closing Date on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Section 9.5 for such purpose), then the Borrower's
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower, the Administrative Agent and the Required Lenders, the Borrower,
the Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice.  Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.
 
Section 1.4.                          Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words "include,"
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation."  The word "will" shall be construed to have the same meaning and
effect as the word "shall."  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein or in any other Credit Document), (b) any
reference herein to any Person shall be construed to include such Person's
successors and assigns, (c) the words "herein," "hereof" and "hereunder," and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Annexes, Schedules and Exhibits shall be construed to refer to
Sections of, and Annexes and Schedules and Exhibits to, this Agreement, (e) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.
 
ARTICLE II.
AMOUNT AND TERMS OF LOANS
Section 2.1.                          Commitments for Loans.
 
Subject to and upon the terms and conditions herein set forth, each Lender
severally agrees to make a loan or loans (each a "Loan" and, collectively, the
"Loans") to the Borrower, which Loans shall be drawn, to the extent such Lender
has a commitment under a Facility for the Borrower, under the applicable
Facility, as set forth below:
23

--------------------------------------------------------------------------------

(a)            Revolving Facility.  Loans under the Revolving Facility (each a
"Revolving Loan" and, collectively, the "Revolving Loans"):  (i) may be incurred
by the Borrower at any time and from time to time on and after the Closing Date
and prior to the Maturity Date; (ii) except as otherwise provided, may, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall, unless otherwise specifically provided herein,
consist of Revolving Loans of the same Type; (iii) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof; (iv) may only be made if
after giving effect thereto the aggregate principal amount of outstanding Loans
and Letter of Credit Outstandings does not exceed the Total Revolving
Commitment; and (v) shall not be made if, after giving effect to any such Loan,
the sum of (i) the principal amount of Revolving Loans made by such Lender and
outstanding at such time, and (ii) such Lender's share of the Letter of Credit
Outstandings at such time exceeds such Lender's Revolving Commitment at such
time.  In addition, no Revolving Loans shall be incurred at any time if after
giving effect thereto the Borrower would be required to prepay Revolving Loans
or cash collateralize Letter of Credit in accordance with Section 5.3(a).
 
(b)            Increase in Commitments.
 
(i)
Twice per calendar year the Borrower may, by written notice to the
Administrative Agent, request that the Total Revolving Commitment be increased
by an amount not to exceed $50,000,000 in the aggregate for all such increases
from the Closing Date until the Maturity Date, provided that no Default or Event
of Default has occurred and is continuing at the time of such request and on the
date of any such increase.  The Administrative Agent shall deliver a copy of
such request to each Lender.  The Borrower shall set forth in such request the
amount of the requested increase in the Total Revolving Commitment (which shall
be in minimum increments of $10,000,000 and a minimum amount of $10,000,000) and
the date on which such increase is requested to become effective (which shall be
not less than 10 Business Days nor more than 60 days after the date of such
notice and that, in any event, must be at least 360 days prior to the Maturity
Date), and shall offer each Lender the opportunity to increase its Revolving
Commitment by its Revolving Facility Percentage of the proposed increased
amount.  Each Lender shall, by notice to the Borrower and the Administrative
Agent given not more than 10 days after the date of the Administrative Agent's
notice, either agree to increase its Revolving Commitment by all or a portion of
the offered amount (each such Lender so agreeing being an "Increasing Lender")
or decline to increase its Revolving Commitment (and any such Lender that does
not deliver such a notice within such period of 10 days shall be deemed to have
declined to increase its Revolving Commitment and each Lender so declining or
being deemed to have declined being a "Non-Increasing Lender").  If, on the 10th
day after the Administrative Agent shall have delivered notice as set forth
above, the Increasing Lenders shall have agreed pursuant to the preceding
sentence to increase their Revolving Commitments by an aggregate amount less
than the increase in the Total Revolving Commitment requested by the Borrower,
the Borrower may arrange for one or more banks or other entities that are
Eligible Assignees (each such Person so agreeing being an "Augmenting Lender"),
and the Borrower and each Augmenting Lender shall execute all such documentation
as the Administrative Agent shall reasonably specify to evidence its Revolving
Commitment and/or its status as a Lender with a Revolving Commitment hereunder.
 Any increase in the Total Revolving Commitment may be made in an amount that is
less than the increase requested by the Borrower if the Borrower is unable to
arrange for, or choose not to arrange for, Augmenting Lenders.

(ii)
Each of the parties hereto agrees that the Administrative Agent may take any and
all actions as may be reasonably necessary to ensure that after giving effect to
any increase in the Total Revolving Commitment pursuant to this Section 2.1(b),
the outstanding Revolving Loans (if any) are held by the Lenders with Revolving
Commitments in accordance with their new Revolving Facility Percentages. This
may be accomplished at the discretion of the Administrative Agent:  (w) by
requiring the outstanding Loans to be prepaid with the proceeds of new
Borrowings; (x) by causing the Non-Increasing Lenders to assign portions of
their outstanding Loans to Increasing Lenders and Augmenting Lenders; (y) by
permitting the Borrowings outstanding at the time of any increase in the Total
Revolving Commitment pursuant to this Section 2.1(b) to remain outstanding until
the last days of the respective Interest Periods therefor, even though the
Lenders would hold such Borrowings other than in accordance with their new
Revolving Facility Percentages; or (z) by any combination of the foregoing.  Any
prepayment or assignment described in this paragraph (ii) shall be subject to
Section 2.7 hereof but otherwise without premium or penalty.

24

--------------------------------------------------------------------------------

(c)            Swing Line Facility.  Loans to the Borrower under the Swing Line
Facility (each a "Swing Line Loan" and, collectively, the "Swing Line Loans")
(i) may be made at any time and from time to time on and after the Closing Date
and prior to the Maturity Date; (ii) shall be made only in Dollars; (iii) shall
have a maturity of 14 days or less as selected by the Borrower; (iv) may be
repaid or prepaid and reborrowed in accordance with the provisions hereof;
(v) may only be made if after giving effect thereto the aggregate principal
amount of outstanding (A) Loans and Letters of Credit Outstandings do not exceed
the Total Revolving Commitment and (B) Swing Line Loans does not exceed the
Swing Line Commitment; (vi) shall not exceed at any time outstanding the Swing
Line Commitment; and (vii) shall not be made if the proceeds thereof would be
used to repay, in whole or in part, any outstanding Swing Line Loan.  In
addition, no Swing Line Loans shall be incurred at any time if after giving
effect thereto the Borrower would be required to prepay Loans or cash
collateralize Letters of Credit in accordance with Section 5.3.
 
Section 2.2.                          Borrowing, Continuation or Conversion of
Loans.
 
(a)            Borrowings, Continuations and Conversions.  The Borrower may, in
accordance with the provisions set forth in this Section and subject to the
other terms and conditions of this Agreement, (i) request Borrowings, (ii)
Convert all or a portion of the outstanding principal amount of Loans of one
Type into a Borrowing or Borrowings of another Type of Loans that can be made
pursuant to the Facility and (iii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period, provided that (A) any Conversion of Eurodollar Loans
into Base Rate Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans, (B) Base Rate Loans may only be Converted into
Eurodollar Loans if no Default under Section 10.1(a) or Event of Default is in
existence on the date of the Conversion unless the Required Lenders otherwise
agree, and (C) Base Rate Loans may not be Converted into Eurodollar Loans during
any period when such Conversion is not permitted under Section 2.6.
 
(b)            Notice of Borrowings, Continuation and Conversion.  Each
Borrowing, Continuation or Conversion of a Loan shall be made upon notice in the
form provided for below, which notice shall be provided by the Borrower to the
Administrative Agent at the Notice Office not later than (i) in the case of each
Borrowing or Continuation of or Conversion into a Eurodollar Loan, 12:00 noon
(local time at its Notice Office) at least three Business Days' prior to the
date of such Borrowing, Continuation or Conversion, (ii) in the case of each
Borrowing of or Conversion to a Base Rate Loan, 12:00 noon (local time at its
Notice Office) on the proposed date of such Borrowing or Conversion and (iii) in
the case of any Borrowing under the Swing Line Facility, prior to 11:00 A.M.
(local time at its Notice Office) on the proposed date thereof (which shall be
within such period as the Administrative Agent shall have specified for such
Quoted Rate) written or telephonic notice thereof (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent).  Each such request shall be made by an Authorized Officer delivering
written notice of such request substantially in the form of Exhibit B hereto
(each such notice, a "Notice of Borrowing, Continuation or Conversion") or by
telephone (to be confirmed immediately in writing by delivery of an Authorized
Officer of a Notice of Borrowing, Continuation or Conversion), and in any event
each such request shall be irrevocable and shall specify (A) the aggregate
principal amount of the Loans to be made (which shall be in the Minimum
Borrowing Amount) pursuant to such Borrowing or, if applicable, the Borrowings
to be Continued or Converted, (B) the date of the Borrowing, Continuation or
Conversion (which shall be a Business Day), (C) whether the Borrowing will
consist of Base Rate Loans, Eurodollar Loans or Swing Line Loans or, in the case
of a Continuation or Conversion, the Loans to be Continued or Converted, (D) if
the Borrowing consists of Swing Line Loans, the maturity date thereof (which
shall not be more than 14 days), and (E) if applicable, the initial Interest
Period thereto or, in the case of a Continuation, the new Interest Period.  If
the Borrower fails to specify in a Notice of Borrowing, Continuation or
Conversion the maturity date of any Swing Line Loans, such maturity date shall
be deemed to be 14 days.  Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower.  In each such case, the Administrative Agent's record of the
terms of such telephonic notice shall be conclusive absent manifest error.
25

--------------------------------------------------------------------------------

(c)            Minimum Borrowing Amount.  The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.
 No partial Conversion of a Borrowing of Eurodollar Loans shall reduce the
outstanding principal amount of the Eurodollar Loans made pursuant to such
Borrowing to less than the Minimum Borrowing Amount applicable thereto.
 
(d)            Maximum Borrowings.  More than one Borrowing may be incurred by
the Borrower on any day, provided that (i) if there are two or more Borrowings
on a single day by the Borrower that consist of Eurodollar Loans, each such
Borrowing shall have a different initial Interest Period, and (ii) at no time
shall there be more than 10 Borrowings of Eurodollar Loans outstanding
hereunder.
 
(e)            Procedure for Obtaining Quoted Rate for Swing Line Loans.
Whenever the Borrower proposes to submit a Notice of Borrowing, Continuation or
Conversion with respect to Swing Line Loans, it will prior to or concurrently
with submitting such Notice of Borrowing, Continuation or Conversion notify the
Swing Line Lender of its intention and request the Swing Line Lender to quote a
fixed or floating interest rate (the "Quoted Rate") to be applicable thereto
prior to the proposed maturity thereof, and the Swing Line Lender shall quote
such interest rate to the Borrower as the Quoted Rate applicable to such
proposed Swing Line Loan if made on or before such specified date for a maturity
as so proposed by the Borrower.  The Swing Line Lender contemplates that any
Quoted Rate will be a rate of interest that reflects a margin corresponding to
(or greater than) the sum of (x) the Applicable Eurodollar Margin in effect at
the time of quotation of any Quoted Rate, plus (y) the Applicable Commitment Fee
Rate at such time, over the then prevailing Federal Funds Effective Rate,
commercial paper, call money, overnight repurchase or other commonly quoted
interest rate, in each case as selected by the Swing Line Lender.
 
(f)            Notice to Lenders. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of (i) each proposed Borrowing, (ii) such Lender's proportionate share thereof
and (iii) the other matters covered by the Notice of Borrowing, Continuation or
Conversion relating thereto.
 
Section 2.3.                          Disbursement of Funds.
 
(a)            Loans to be Made Pro Rata.  The obligation of each Lender to make
Loans hereunder and the Commitment of each Lender are several and not joint
obligations.  All Borrowings (other than Borrowings under the Swing Line
Facility) shall be made by the Lenders pro rata on the basis of their respective
Commitments. Subject to Section 2.9, it is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its Commitment.
26

--------------------------------------------------------------------------------

(b)            Funding of Loans.  No later than 2:00 P.M. (local time at the
Payment Office) on the date specified in each Notice of Borrowing, Continuation
or Conversion, each Lender will make available its pro rata share, if any, of
each Borrowing requested to be made on such date in the manner provided below.
 All amounts shall be made available to the Administrative Agent in Dollars and
immediately available funds at the Payment Office and the Administrative Agent
promptly will make available to the Borrower by depositing to their account at
the Payment Office the aggregate of the amounts so made available in the type of
funds received.
 
(c)            Advance Funding.  Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent's demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent.
 The Administrative Agent shall also be entitled to recover from such Lender or
the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(x) if paid by such Lender, the overnight Federal Funds Effective Rate or (y) if
paid by the Borrower, the then applicable rate of interest, calculated in
accordance with Section 2.5, for the respective Loans (but without any
requirement to pay any amounts in respect thereof pursuant to Section 2.7).
 
(d)            Rights Not Prejudiced. Nothing herein and no subsequent
termination of the Commitments pursuant to Section 4.2 or 4.3 shall be deemed to
relieve any Lender from its obligation to fulfill its commitments hereunder and
in existence from time to time or to prejudice any rights that the Borrower may
have against any Lender as a result of any default by such Lender hereunder.
 
Section 2.4.                          Evidence of Obligations.
 
(a)            Loan Accounts of Lenders.  The Obligations of the Borrower owing
to each Lender shall be evidenced by, and each Lender shall maintain in
accordance with its usual practice, an account or accounts established by such
Lender, which account or accounts shall include the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(b)            Loan Accounts of Administrative Agent.  The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Type thereof, the particular Facility under which such Loan
was made, and the Interest Period (or, in the case of a Swing Line Loan, the
maturity date) and applicable interest rate if such Loan is a Eurodollar Loan or
Swing Line Loan, (ii) the amount of any principal due and payable or to become
due and payable from the Borrower to each Lender hereunder, and (iii) the amount
of any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender's share thereof.
27

--------------------------------------------------------------------------------

 
(c)            Effect of Loan Accounts.  The entries made in the accounts
maintained pursuant to Section 2.4(a) and (b) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error (other than manifest error) therein shall not in any manner affect
the obligation of the Borrower to repay or prepay the Loans or any other amounts
in accordance with the terms of this Agreement.
 
(d)            Notes Generally.  Upon request of any Lender, the Borrower's
obligation to pay the principal of, and interest on, the Loans made to it by
each Lender shall be evidenced (i) if a Revolving Loan, by a promissory note of
the Borrower substantially in the form of Exhibit A-1 with blanks appropriately
completed in conformity herewith (each a "Revolving Note" and, collectively, the
"Revolving Notes"), and (ii) if a Swing Line Loan, by a promissory note of the
Borrower substantially in the form of Exhibit A-2 with blanks appropriately
completed in conformity herewith (each a "Swing Line Note" and, collectively,
the "Swing Line Notes"), provided that the decision of any Lender not to request
a Note shall in no way detract from the Borrower's obligation to repay the Loans
and other amounts owing by the Borrower to such Lender.
 
(e)            Revolving Notes.  Any Revolving Note issued by the Borrower to a
Lender with a Revolving Commitment shall:  (i) be executed by the Borrower; (ii)
be payable to the order of such Lender and be dated on or prior to the Closing
Date; (iii) be payable in the principal amount of Revolving Loans evidenced
thereby; (iv) mature on the Maturity Date; (v) bear interest as provided in
Section 2.5 in respect of the Base Rate Loans or Eurodollar Loans, as the case
may be, evidenced thereby; (vi) be subject to mandatory prepayment as provided
in Section 5.3; and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.
 
(f)            Swing Line Notes. The Swing Line Note issued by the Borrower to
the Swing Line Lender shall:  (i) be executed by the Borrower; (ii) be payable
to the order of such Lender and be dated on or prior to the date the first Loan
evidenced thereby is made; (iii) be in a stated principal amount equal to the
Swing Line Commitment and be payable in the principal amount of Swing Line Loans
evidenced thereby; (iv) mature as to any Swing Line Loan evidenced thereby on
the maturity date, not later than the 14th day following the date such Swing
Line Loan was made, specified in the applicable Notice of Borrowing,
Continuation or Conversion; (v) bear interest as provided in Section 2.5;
(vi) be subject to mandatory prepayment as provided in Section 5.3; and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.
 
Section 2.5.                          Interest.
 
(a)            Interest on Base Rate Loans.  During such periods as a Loan is a
Base Rate Loan, the outstanding principal amount of such Loan shall bear
interest at a fluctuating rate per annum that shall at all times be equal to the
Base Rate in effect from time to time.
 
(b)            Interest on Eurodollar Loans.  During such periods as a Loan is a
Eurodollar Loan, the outstanding principal amount of such Loan shall bear
interest at a rate per annum that shall at all times during an Interest Period
therefor be the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for
such Interest Period plus the Applicable Margin in effect from time to time for
such Loan.
28

--------------------------------------------------------------------------------

(c)            Interest on Swing Line Loans.  The unpaid principal amount of
each Swing Line Loan shall bear interest from the date of the Borrowing thereof
until maturity (whether by acceleration or otherwise) at a rate per annum that
shall be equal to the Quoted Rate applicable thereto.
 
(d)            Default Interest.  Notwithstanding the above provisions, if a
Default under Section 10.1(a) or Event of Default is in existence, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), all outstanding amounts of
principal and, to the extent permitted by law, all overdue interest, in respect
of each Loan shall bear interest, payable on demand, at a rate per annum equal
to 2% per annum above the interest rate that is or would be applicable from time
to time pursuant to Section 2.5(a).  If any amount (other than the principal of
and interest on the Loans) payable by the Borrower under the Credit Documents is
not paid when due, upon written notice by the Administrative Agent (which notice
the Administrative Agent shall give at the direction of the Required Lenders),
such amount shall bear interest, payable on demand, at a rate per annum equal to
2% per annum above the interest rate that is or would be applicable from time to
time pursuant to Section 2.5(a).
 
(e)            Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable:
 
(i)
in respect of each Base Rate Loan, monthly in arrears on the last Business Day
of each calendar month,

(ii)
in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period,

(iii)
on any repayment, prepayment or Conversion (on the amount repaid, prepaid or
Converted), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand, and

(iv)
in the case of any Swing Line Loan, on the maturity date applicable thereto.

(f)            Computations of Interest.  All computations of interest on
Eurodollar Loans and Swing Line Loans and other amounts (other than Base Rate
Loans) hereunder shall be made on the actual number of days elapsed over a year
of 360 days, and all computations of interest on Base Rate Loans hereunder shall
be made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.
 
(g)            Information as to Interest Rates.  The Administrative Agent upon
determining the interest rate for any Borrowing or any change in interest rate
applicable to any Borrowing as a result of a change in the Applicable Margin, a
change in the Base Rate, the implementation of the default rate or otherwise,
shall promptly notify the Borrower and the Lenders thereof, provided that
(i) any such change shall be immediately effective as and when such change
occurs without regard to when the Administrative Agent provides any such notice,
and (ii) the failure of the Administrative Agent to give any such notice shall
in no way detract from or affect the obligation of the Borrower to pay interest
at the changed rate.  If the Administrative Agent is unable to determine the
Adjusted Eurodollar Rate for any Borrowing of Eurodollar Loans based on the
quotation service referred to in clause (i) of the definition of the term
Adjusted Eurodollar Rate, it will promptly so notify the Reference Banks and
each Reference Bank will furnish the Administrative Agent timely information for
the purpose of determining the Adjusted Eurodollar Rate for such Borrowing.  If
any one or more of the Reference Banks shall not timely furnish such
information, the Administrative Agent shall determine the Adjusted Eurodollar
Rate for such Borrowing on the basis of timely information furnished by the
remaining Reference Banks.
29

--------------------------------------------------------------------------------

Section 2.6.                          Increased Costs; Illegality.
 
(a)            If (x) in the case of clause (i) below, the Administrative Agent
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):
 
(i)
on any date for determining the Adjusted Eurodollar Rate for any Interest Period
that, by reason of any changes arising after the Closing Date, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of Adjusted Eurodollar Rate; or

(ii)
at any time, that such Lender shall incur increased costs or reductions in the
amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of any Connection Income Taxes) because of
(x) any Change in Law since the Closing Date (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves already includable Adjusted Eurodollar Rate pursuant to the
definition thereof) and/or (y) other circumstances adversely affecting the
London interbank market or the position of such Lender in any such market; or

(iii)
at any time, that the making or continuance of any Eurodollar Loan has become
unlawful by compliance by such Lender in good faith with any Change in Law since
the Closing Date, or would conflict with any thereof not having the force of law
but with which such Lender customarily complies, or has become impracticable as
a result of a contingency occurring after the Closing Date that materially
adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, the Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing, Continuation or Conversion
given by the Borrower with respect to Eurodollar Loans that have not yet been
incurred, Converted or Continued shall be deemed rescinded by the Borrower or,
in the case of a Notice of Borrowing, Continuation or Conversion, shall, at the
option of the Borrower, be deemed converted into a Notice of Borrowing,
Continuation or Conversion for Base Rate Loans to be made on the date of
Borrowing contained in such Notice of Borrowing, Continuation or Conversion, (y)
in the case of clause (ii) above, the Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Borrower
by such Lender shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 2.6(b) as promptly as
possible and, in any event, within the time period required by law.
30

--------------------------------------------------------------------------------

(b)            At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.6(a)(ii) or (iii), the Borrower may (and in
the case of a Eurodollar Loan affected pursuant to Section 2.6(a)(iii) the
Borrower shall) either (i) if the affected Eurodollar Loan is then being made
pursuant to a Borrowing, by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by a Lender pursuant to Section 2.6(a)(ii) or (iii), cancel said
Borrowing, or, in the case of any Borrowing, convert the related Notice of
Borrowing, Continuation or Conversion into one requesting a Borrowing of Base
Rate Loans or require the affected Lender to make its requested Loan as a Base
Rate Loan, or (ii) if the affected Eurodollar Loan is then outstanding, upon at
least one Business Day's notice to the Administrative Agent, require the
affected Lender to Convert each such Eurodollar Loan into a Base Rate Loan;
provided, however, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 2.6(b).
 
(c)            If any Lender shall have determined that after the Closing Date,
any Change in Law regarding capital adequacy  by any Governmental Authority,
central bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank, or comparable agency, in
each case made subsequent to the Closing Date, has or would have the effect of
reducing by an amount reasonably deemed by such Lender to be material to the
rate of return on such Lender's or its parent corporation's capital or assets as
a consequence of such Lender's commitments or obligations hereunder to a level
below that which such Lender or its parent corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender's or its parent corporation's policies with respect to
capital adequacy), then from time to time, within 15 days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or its
parent corporation for such reduction.  Each Lender, upon determining in good
faith that any additional amounts will be payable pursuant to this Section
2.6(c), will give prompt written notice thereof to the Borrower, which notice
shall set forth, in reasonable detail, the basis of the calculation of such
additional amounts, which basis must be reasonable, although the failure to give
any such notice shall not release or diminish any of the Borrower's obligations
to pay additional amounts pursuant to this Section 2.6(c) upon the subsequent
receipt of such notice.
 
(d)            Notwithstanding anything in this Agreement to the contrary, (i)
no Lender shall be entitled to compensation or payment or reimbursement of other
amounts under Sections 2.6, 3.5 or 5.4 for any amounts incurred or accruing more
than 270 days prior to the giving of notice to the Borrower of additional costs
or other amounts of the nature described in such Sections, and (ii) no Lender
shall demand compensation for any reduction referred to in Section 2.6(c) or
payment or reimbursement of other amounts under Section 3.5 if it shall not at
the time be the general policy or practice of such Lender to demand such
compensation, payment or reimbursement in similar circumstances under comparable
provisions of other credit agreements.
 
Section 2.7.                          Breakage Compensation.  The Borrower shall
compensate each applicable Lender (including the Swing Line Lender), upon its
written request (which request shall set forth the detailed basis for requesting
and the method of calculating such compensation), for all reasonable losses,
costs, expenses and liabilities (including, without limitation, any loss, cost,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans or
Swing Line Loans) that such Lender may sustain in connection with any of the
following: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans or Swing Line Loans does
not occur on a date specified therefor in a Notice of Borrowing, Continuation or
Conversion (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 2.6(a); (ii) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto or any Swing Line Loan is paid prior to
the Maturity Date applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 2.8(b); or (v)
as a consequence of (y) any other default by the Borrower to repay or prepay any
Eurodollar Loans when required by the terms of this Agreement or (z) an election
made pursuant to Section 2.8(b).  The written request of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such request within 10 days after receipt thereof.
31

--------------------------------------------------------------------------------

Section 2.8.                          Change of Lending Office; Replacement of
Lenders.
 
(a)            Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 2.6(a)(ii) or (iii), 2.6(c) or 3.5 requiring
the payment of additional amounts to the Lender, such Lender will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section.
 
(b)            If (i) any Lender requests any compensation, reimbursement or
other payment under Section 2.6(a)(ii) or (iii), 2.6(c), or 3.5  with respect to
such Lender, (ii) the Borrower is, or because of a matter in existence as of the
date that the Borrower is seeking to exercise its rights under this Section will
be, required to pay any additional amount to any Lender or Governmental
Authority pursuant to Section 5.5, (iii) or if any Lender is a Defaulting
Lender, or (iv) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any provisions hereof as
contemplated by Section 12.11, the consent of the Required Lenders shall have
been obtained but the consent of a Lender whose consent is required shall not
have been obtained (each a "Non-Consenting Lender"), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 12.4(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided, however, that (1) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, (2) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 2.7  and any amounts accrued
and owing to such Lender under Section 2.6(a)(ii) or (iii), 2.6(c) or 5.4
hereof), and (3) in the case of any such assignment resulting from a claim for
compensation, reimbursement or other payments required to be made under Section
2.6(a)(ii) or (iii), Section 2.6(c) or Section 3.5 with respect to such Lender,
or resulting from any required payments to any Lender or Governmental Authority
pursuant to Section 5.5, such assignment will result in a reduction in such
compensation, reimbursement or payments, and (D) in the case of an assignment
from a Non-Consenting Lender to an Eligible Assignee, such Eligible Assignee
shall consent at the time of such assignment to each matter in respect of which
such Non-Consenting Lender did not consent.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
32

--------------------------------------------------------------------------------

 
(c)            Nothing in this Section 2.8 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.6,
5.4 or 5.5.
 
Section 2.9.                          Refunding of, or Participation in, Swing
Line Loans.
 
(a)            If any Event of Default exists, the Swing Line Lender may, in its
sole and absolute discretion, direct that the Swing Line Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a "Notice of Swing Line
Refunding").  Promptly upon receipt of a Notice of Swing Line Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in Section
10.1(h) in respect of the Borrower has occurred, the Borrower.  Each such Notice
of Swing Line Refunding shall be deemed to constitute delivery by the Borrower
of a Notice of Borrowing, Continuation or Conversion requesting Revolving Loans
consisting of Base Rate Loans in the amount of the Swing Line Loans to which it
relates.  Each Lender with a Revolving Commitment (including the Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 6.2 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (b) below) to
make a Revolving Loan to the Borrower in an amount equal to such Lender's
Revolving Facility Percentage of the aggregate amount of the Swing Line Loans to
which such Notice of Swing Line Refunding relates.  Each such Lender shall make
the amount of such Revolving Loan available to the Administrative Agent in
immediately available funds at the Payment Office not later than 2:00 P.M.
(local time at the Payment Office), if such notice is received by such Lender
prior to 11:00 A.M. (local time at its Applicable Lending Office), or not later
than 2:00 P.M. (local time at the Payment Office) on the next Business Day, if
such notice is received by such Lender after such time.  The proceeds of such
Revolving Loans shall be made immediately available to the Swing Line Lender and
applied by it to repay the principal amount of the Swing Line Loans to which
such Notice of Swing Line Refunding related.  The Borrower irrevocably and
unconditionally agrees that, notwithstanding anything to the contrary contained
in this Agreement, Revolving Loans made as herein provided in response to a
Notice of Swing Line Refunding shall constitute Revolving Loans hereunder
consisting of Base Rate Loans.
 
(b)            If prior to the time a Revolving Loan would otherwise have been
made as provided above as a consequence of a Notice of Swing Line Refunding, any
of the events specified in Section 10.1(h) shall have occurred in respect of the
Borrower or one or more of the Lenders with Revolving Commitments shall
determine that it is legally prohibited from making a Revolving Loan under such
circumstances, each Lender (other than the Swing Line Lender), or each Lender
(other than such Swing Line Lender) so prohibited, as the case may be, shall, on
the date such Revolving Loan would have been made by it (the "Purchase Date"),
purchase an undivided participating interest in the outstanding Swing Line Loans
to which such Notice of Swing Line Refunding related, in an amount (the "Swing
Line Participation Amount") equal to such Lender's Revolving Facility Percentage
of such Swing Line Loans.  On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender's Swing Line Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender's receipt of the funds from, and evidencing such
Lender's participating interest in such Swing Line Loans and its Swing Line
Participation Amount in respect thereof.  If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Line Participation Amount is not paid on the date such payment is due,
such Lender shall pay to the Swing Line Lender on demand interest on the amount
not so paid at the overnight Federal Funds Effective Rate from the due date
until such amount is paid in full.
33

--------------------------------------------------------------------------------

(c)            Whenever, at any time after the Swing Line Lender has received
from any other Lender such Lender's Swing Line Participation Amount, the Swing
Line Lender receives any payment from or on behalf of the Borrower on account of
the related Swing Line Loans, the Swing Line Lender will promptly distribute to
such Lender its Revolving Facility Percentage of such payment on account of its
Swing Line Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender's participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.
 
(d)            Each Lender's obligation to make Revolving Loans and/or to
purchase participations in connection with a Notice of Swing Line Refunding
shall be subject to the conditions that (i) such Lender shall have received a
Notice of Swing Line Refunding complying with the provisions hereof and (ii) at
the time the Swing Line Loans that are the subject of such Notice of Swing Line
Refunding were made, the Swing Line Lender making the same had no actual written
notice from another Lender that an Event of Default had occurred and was
continuing), but otherwise shall be absolute and unconditional, shall be solely
for the benefit of the Swing Line Lender that gives such Notice of Swing Line
Refunding, and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
that such Lender may have against any other Lender, any Credit Party, or any
other Person, or any Credit Party may have against any Lender or other Person,
as the case may be, for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default; (C) any event or circumstance involving a
Material Adverse Effect upon the Borrower; (D) any breach of any Credit Document
by any party thereto; or (E) any other circumstance, happening or event, whether
or not similar to any of the foregoing.
 
Section 2.10.                          [Reserved].
 
Section 2.11.                          [Reserved].
 
Section 2.12.                          Defaulting Lenders.
 
(a)            Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)            Waivers and Amendments.  Such Defaulting Lender's right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Letter of Credit Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the Letter of Credit Issuers' Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.13;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender's potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Letter of Credit Issuers' future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13; sixth, to the
payment of any amounts owing to the Lenders, the Letter of Credit Issuers or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Letter of Credit Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any
Loans or reimbursement of any payment on any Letter of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans or reimbursement of any payment on any Letter of Credit were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.1 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Letter of Credit Outstandings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Outstandings owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Outstandings and Swing Line Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Credit Facilities
without giving effect to Section 2.12(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
34

--------------------------------------------------------------------------------



(iii)            Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)            Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Facility Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.13.


(C)            With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender's
participation in Letter of Credit Outstandings or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Letter of Credit Issuer and Swing Line Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer's or Swing Line Lender's Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.


(iv)            Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender's participation in Letter of Credit
Outstandings and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Facility Percentages
(calculated without regard to such Defaulting Lender's Commitment) but only to
the extent that (x) the conditions set forth in Section 6.1 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Facility
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender's
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
35

--------------------------------------------------------------------------------



(v)            Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders' Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers' Fronting Exposure in accordance with
the procedures set forth in Section 2.13.


(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and each Swing Line Lender and Letter of Credit Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 2.13(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


(c)            New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Letter of Credit Issuer
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.


Section 2.13.                                  Cash Collateral.
 
(a)            At any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
any Letter of Credit Issuer (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Letter of Credit Issuers' Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.12(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
 
(b)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Issuers, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders' obligation to fund
participations in respect of Letter of Credit Outstandings, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Letter of Credit Issuers as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
36

--------------------------------------------------------------------------------

 
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.13 or Section
2.12  in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender's obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
 
(d)            Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Letter of Credit Issuer's Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.13 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Letter of Credit Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.12, the Person providing Cash Collateral and each
Letter of Credit Issuer may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations and provided, further
that to the extent that such Cash Collateral was provided by the Borrower, such
Cash Collateral shall remain subject to the security interest granted pursuant
to the Credit Documents.
ARTICLE III.
LETTERS OF CREDIT
Section 3.1.                          Letters of Credit.
 
(a)            Subject to and upon the terms and conditions herein set forth,
the Borrower may request a Letter of Credit Issuer at any time and from time to
time on or after the Closing Date and prior to the date that is 60 Business Days
prior to the Maturity Date to issue, for the account of the Borrower or any
other Credit Party, a "Letter of Credit Obligor"), and subject to and upon the
terms and conditions herein set forth, such Letter of Credit Issuer agrees to
issue from time to time, irrevocable standby letters of credit denominated and
payable in Dollars in such form as may be approved by such Letter of Credit
Issuer and the Administrative Agent (each such letter of credit (a "Letter of
Credit" and collectively, the "Letters of Credit").
 
(b)            Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued, and the Stated Amount of any outstanding Letter of Credit shall not be
increased, if after giving effect thereto the Letter of Credit Outstandings
would exceed either (x) the Letter of Credit Commitment Amount (y) when added to
the aggregate principal amount of all  Loans then outstanding, an amount equal
to the Total Commitment at such time; (ii) no individual Letter of Credit shall
be issued that has an initial Stated Amount less than $100,000 unless such
lesser Stated Amount is acceptable to the Letter of Credit Issuer; and (iii)
each Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (A) one year from the date of issuance
thereof (unless the requesting Borrower and the Letter of Credit Issuer
otherwise agree), and (B) 30 Business Days prior to the Maturity Date, in each
case on terms acceptable to the Administrative Agent and the relevant Letter of
Credit Issuer. In addition, no Letter of Credit shall be issued or increased in
amount if after giving effect thereto the Borrower would be required to prepay
Loans in accordance with Section 3.2(b).
37

--------------------------------------------------------------------------------

(c)            Notwithstanding the foregoing, in the event a Lender Default
exists, no Letter of Credit Issuer shall be required to issue any Letter of
Credit unless either (i) such Letter of Credit Issuer has entered into
arrangements satisfactory to it and the requesting Borrower to eliminate such
Letter of Credit Issuer's risk with respect to the participation in Letters of
Credit of the Defaulting Lender or Lenders, including by cash collateralizing
such Defaulting Lender's or Lenders' Revolving Facility Percentage of the Letter
of Credit Outstandings; or (ii) the issuance of such Letter of Credit, taking
into account the potential failure of the Defaulting Lender or Lenders to risk
participate therein, will not cause the Letter of Credit Issuer to incur
aggregate credit exposure hereunder with respect to Loans and Letter of Credit
Outstandings in excess of its Commitment, and the Borrower has undertaken, for
the benefit of such Letter of Credit Issuer, pursuant to an instrument
satisfactory in form and substance to such Letter of Credit Issuer, not to
thereafter incur Loans or Letter of Credit Outstandings hereunder that would
cause the Letter of Credit Issuer to incur aggregate credit exposure hereunder
with respect to Loans and Letter of Credit Outstandings in excess of its
Commitment.
 
(d)            Unless otherwise agreed to by a Letter of Credit Issuer and the
requesting Borrower, the rules of the "International Standby Practices 1998"
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each Letter of Credit issued hereunder.
 
Section 3.2.                          Letter of Credit Requests: Notices of
Issuance.
 
(a)            Whenever the Borrower desires that a Letter of Credit be issued,
the Borrower shall give the Administrative Agent and the Letter of Credit Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice shall be substantially in the form of Exhibit B-2, or
transmit by electronic communication (if arrangements for doing so have been
approved by the Letter of Credit Issuer), prior to 12:00 noon (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant Letter of Credit Issuer) prior to the proposed date
of issuance (which shall be a Business Day) (each a "Letter of Credit Request"),
which Letter of Credit Request shall include such supporting documents that such
Letter of Credit Issuer customarily requires in connection therewith. Any such
documents executed in connection with the issuance of a Letter of Credit,
including the Letter of Credit itself, are herein referred to as "Letter of
Credit Documents."  In the event of any inconsistency between any of the terms
or provisions of any Letter of Credit Document and the terms and provisions of
this Agreement respecting Letters of Credit, the terms and provisions of this
Agreement shall control. The Administrative Agent shall promptly notify each
Lender of each Letter of Credit Request.
 
(b)            Each Letter of Credit Issuer shall, on the date of each issuance
of a Letter of Credit by it, give the Administrative Agent, each applicable
Lender and the Borrower written notice of the issuance of such Letter of Credit,
accompanied by a copy to the Administrative Agent of the Letter of Credit or
Letters of Credit issued by it. Each Letter of Credit Issuer shall provide to
the Administrative Agent a quarterly (or monthly if requested by any applicable
Lender) summary describing each Letter of Credit issued by such Letter of Credit
Issuer and then outstanding and an identification for the relevant period of the
daily aggregate Letter of Credit Outstandings represented by Letters of Credit
issued by such Letter of Credit Issuer.
 
Section 3.3.                          Agreement to Repay Letter of Credit
Drawings.
38

--------------------------------------------------------------------------------

 
(a)            The Borrower hereby agrees to reimburse (or cause any Letter of
Credit Obligor for whose account a Letter of Credit was issued to reimburse)
each Letter of Credit Issuer, by making payment directly to such Letter of
Credit Issuer in immediately available funds at the payment office of such
Letter of Credit Issuer, for any payment or disbursement made by such Letter of
Credit Issuer under any Letter of Credit (each such amount so paid or disbursed
until reimbursed, an "Unpaid Drawing") immediately after, and in any event on
the date on which, such Letter of Credit Issuer notifies the Borrower (or any
such other Letter of Credit Obligor for whose account such Letter of Credit was
issued) of such payment or disbursement (which notice to the Borrower (or such
other Letter of Credit Obligor) shall be delivered reasonably promptly after any
such payment or disbursement), such payment to be made in Dollars, with interest
on the amount so paid or disbursed by such Letter of Credit Issuer, to the
extent not reimbursed prior to 1:00 P.M. (local time at the payment office of
the Letter of Credit Issuer) on the date of such payment or disbursement, from
and including the date paid or disbursed to but not including the date such
Letter of Credit Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Loans that are Base Rate Loans (plus an additional
2% per annum if not reimbursed on the date of such payment or disbursement), any
such interest also to be payable on demand.  If by 11:00 A.M. on the Business
Day immediately following notice to it of its obligation to make reimbursement
in respect of an Unpaid Drawing, the Borrower has not made such reimbursement
out of its available cash on hand or a contemporaneous Borrowing hereunder, (x)
the Borrower will be deemed to have given a Notice of Borrowing for Base Rate
Loans in an aggregate principal amount sufficient to reimburse such Unpaid
Drawing (and the Administrative Agent shall promptly give notice to the Lenders
of such deemed Notice of Borrowing), (y) the Lenders shall, unless they are
legally prohibited from doing so, make the Loans contemplated by such deemed
Notice of Borrowing (which Loans shall be considered made under Section 2.1
hereof), and (z) the proceeds of such Base Rate Loans shall be disbursed
directly to the applicable Letter of Credit Issuer to the extent necessary to
effect such reimbursement, with any excess proceeds to be made available to the
Borrower in accordance with the applicable provisions of this Agreement.
 
(b)            The Borrower's obligation under this Section 3.3 to reimburse, or
cause another Letter of Credit Obligor to reimburse, each Letter of Credit
Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
or any other Letter of Credit Obligor may have or have had against such Letter
of Credit Issuer, the Administrative Agent, any other Letter of Credit Issuer or
any Lender, including, without limitation, any defense based upon the failure of
any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that the Borrower shall not be
obligated to reimburse, or cause another Letter of Credit Obligor to reimburse,
a Letter of Credit Issuer for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Letter of Credit
Issuer.
 
Section 3.4.                          Letter of Credit Participations.
 
(a)            Immediately upon the issuance by a Letter of Credit Issuer of any
Letter of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender, and each such Lender (each a "Participant") shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender's Revolving Facility Percentage, in
such Letter of Credit, each substitute letter of credit, each drawing made
thereunder, the obligations of the Borrower under this Agreement with respect
thereto (although Letter of Credit Fees shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in Section
4.1(b) and the Participants shall have no right to receive any portion of any
fees of the nature contemplated by Section 4.1(c)), the obligations of any
Letter of Credit Obligor under any Letter of Credit Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.
Upon any change in the Commitments of the Lenders pursuant to Section 12.4(c),
it is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 3.4 to reflect the new Revolving Facility Percentages
of the assigning and assignee Lender.
39

--------------------------------------------------------------------------------

(b)            In determining whether to pay under any Letter of Credit, a
Letter of Credit Issuer shall not have any obligation relative to the
Participants other than to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by a Letter of Credit Issuer under or in connection with
any Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.
 
(c)            In the event that a Letter of Credit Issuer makes any payment
under any Letter of Credit and the Borrower shall not have reimbursed (or caused
any applicable Letter of Credit Obligor to reimburse) such amount in full to
such Letter of Credit Issuer pursuant to Section 3.3(a), such Letter of Credit
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Letter of Credit Issuer, the amount of such
Participant's Revolving Facility Percentage of such payment in Dollars and in
same day funds; provided, however, that no Participant shall be obligated to pay
to the Administrative Agent its Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Letter of Credit
Issuer. If the Administrative Agent so notifies any Participant required to fund
a payment under a Letter of Credit prior to 11:00 A.M. (local time at its Notice
Office) on any Business Day, such Participant shall make available to the
Administrative Agent for the account of the relevant Letter of Credit Issuer
such Participant's Revolving Facility Percentage of the amount of such payment
on such Business Day in same day funds. If and to the extent such Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant
Letter of Credit Issuer, such Participant agrees to pay to the Administrative
Agent for the account of such Letter of Credit Issuer, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent for the account of such
Letter of Credit Issuer at the Federal Funds Effective Rate. The failure of any
Participant to make available to the Administrative Agent for the account of the
relevant Letter of Credit Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of such Letter of Credit Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent for the account of such Letter of
Credit Issuer such other Participant's Revolving Facility Percentage of any such
payment.
 
(d)            Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the Participants
pursuant to Section 3.4(c) above, such Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Participant that has paid its Revolving Facility Percentage thereof, in Dollars
and in same day funds, an amount equal to such Participant's Revolving Facility
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations, as and to the extent so received.
40

--------------------------------------------------------------------------------

(e)            The obligations of the Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:
 

 (i)
(ii)
any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
the existence of any claim, set-off defense or other right that the Borrower (or
any other Letter of Credit Obligor) may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
person for whom any such transferee may be acting), the Administrative Agent,
any Letter of Credit Issuer, any Lender, or other person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between the
Borrower (or any other Letter of Credit Obligor) and the beneficiary named in
any such Letter of Credit), other than any claim that the Borrower (or any other
Letter of Credit Obligor that is the account party with respect to a Letter of
Credit) may have against any applicable Letter of Credit Issuer for gross
negligence or willful misconduct of such Letter of Credit Issuer in making
payment under any applicable Letter of Credit;

(iii)
 
(iv)
 (v)
any draft, certificate or other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Credit Documents: or
the occurrence of any Default or Event of Default.



(f)            To the extent the Letter of Credit Issuer is not reimbursed by
the Borrower, the Participants will reimburse the Letter of Credit Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by the Letter of
Credit Issuer in performing its respective duties in any way related to or
arising out of its issuance of Letters of Credit, provided that no Participants
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from the Letter of Credit Issuer's acts or omissions constituting
gross negligence or willful misconduct.
 
Section 3.5.                          Increased Costs.  If after the Closing
Date, the adoption of any applicable law, rule or  regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such Letter of Credit Issuer or such
Lender's participation therein, or (ii) shall impose on such Letter of Credit
Issuer or any Lender any other conditions affecting this Agreement, any Letter
of Credit or such Lender's participation therein; and the result of any of the
foregoing is to increase the cost to such Letter of Credit Issuer or such Lender
of issuing, maintaining or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by such Letter of Credit Issuer or
such Lender hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), then, upon demand to the Borrower by such Letter
of Credit Issuer or such Lender (a copy of which notice shall be sent by such
Letter of Credit Issuer or such Lender to the Administrative Agent), the
Borrower shall pay to such Letter of Credit Issuer or such Lender such
additional amount or amounts as will compensate any such Letter of Credit Issuer
or such Lender for such increased cost or reduction.  A certificate submitted to
the Borrower by any Letter of Credit Issuer or any Lender, as the case may be (a
copy of which certificate shall be sent by such Letter of Credit Issuer or such
Lender to the Administrative Agent), setting forth, in reasonable detail, the
basis for the determination of such additional amount or amounts necessary to
compensate any Letter of Credit Issuer or such Lender as aforesaid shall be
conclusive and binding on the Borrower absent manifest error, although the
failure to deliver any such certificate shall not release or diminish any of the
Borrower's obligations to pay additional amounts pursuant to this Section 3.5.
Reference is hereby made to the provisions of Section 2.6(d) for certain
limitations upon the rights of a Letter of Credit Issuer or Lender under this
Section.
41

--------------------------------------------------------------------------------

Section 3.6.                          Guaranty of  Letter of Credit Obligations
of Other Letter of Credit Obligors.
 
(a)            The Borrower hereby unconditionally guarantees for the benefit of
the Administrative Agent, each Letter of Credit Issuer and the Lenders, the full
and punctual payment of the Obligations of each other Letter of Credit Obligor
under each Letter of Credit Document to which such other Letter of Credit
Obligor is now or hereafter becomes a party. Upon failure by any such other
Letter of Credit Obligor to pay punctually any such amount, the Borrower shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any applicable Letter of Credit Document.
 
(b)            As a separate, additional and continuing obligation, the Borrower
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Administrative Agent and the Lenders, that, should any amounts not be
recoverable from the Borrower under Section 3.6(a) for any reason whatsoever
(including, without limitation, by reason of any provision of any Credit
Document or any other agreement or instrument executed in connection therewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other person,
at any time, the Borrower as the sole, original and independent obligors, upon
demand by the Administrative Agent, will make payment to the Administrative
Agent, for the account of the Lenders and the Administrative Agent, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Credit Documents.
 
(c)            The obligations of the Borrower under this Section shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:
 
(i)
 
(ii)
any extension, renewal, settlement, compromise, waiver or release in respect to
any obligation of any other Letter of Credit Obligor under any Letter of Credit
Document, by operation of law or otherwise;
any modification or amendment of or supplement to this Agreement, any Note or
any other Credit Document;


42

--------------------------------------------------------------------------------

(iii)
any release, non-perfection or invalidity of any direct or indirect security for
any obligation of the Borrower under this Agreement, any Note or any other
Credit Document or of any other Letter of Credit Obligor under any Letter of
Credit Document;

(iv)
any change in the existence, structure or ownership of any other Letter of
Credit Obligor or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other Letter of Credit Obligor or its assets or any
resulting release or discharge of any obligation of any other Letter of Credit
Obligor contained in any Letter of Credit Document;

(v)
the existence of any claim, set-off or other rights that the Borrower may have
at any time against any other Letter of Credit Obligor, the Administrative
Agent, any Letter of Credit Issuer any Lender or any other person, whether in
connection herewith or any unrelated transactions;

(vi)
any invalidity or unenforceability relating to or against any other Letter of
Credit Obligor for any reason of any Letter of Credit Document, or any provision
of applicable law or regulation purporting to prohibit the payment by any other
Letter of Credit Obligor of any Obligations in respect of any Letter of Credit;
or

(vii)
any other act or omission to act or delay of any kind by any other Letter of
Credit Obligor, the Administrative Agent, any Lender or any other person or any
other circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower's obligations
under this Section.

(d)            The Borrower's obligations under this Section shall remain in
full force and effect until the Commitments shall have terminated and all of the
Obligations shall have been paid in full.  If at any time any payment of any of
the Obligations of any other Letter of Credit Obligor in respect of any Letter
of Credit Documents is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of such other Letter of Credit
Obligor, the Borrower's obligations under this Section with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.
 
(e)            The Borrower irrevocably waives acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any person against any other
Letter of Credit Obligor or any other person, or against any collateral or
guaranty of any other person.
 
(f)            Until the indefeasible payment in full of all of the Obligations
and the termination of the Commitments of the Lenders hereunder, the Borrower
shall have no rights, by operation of law or otherwise, upon making any payment
under this Section to be subrogated to the rights of the payee against any other
Letter of Credit Obligor with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any other Letter of Credit Obligor in
respect thereof.
 
(g)            In the event that acceleration of the time for payment of any
amount payable by any other Letter of Credit Obligor under any Letter of Credit
Document is stayed upon insolvency, bankruptcy or reorganization of such other
Letter of Credit Obligor, all such amounts otherwise subject to acceleration
under the terms of any applicable Letter of Credit Document shall nonetheless be
payable by the Borrower under this Section forthwith on demand by the
Administrative Agent.
43

--------------------------------------------------------------------------------

 
ARTICLE IV.
FEES; COMMITMENTS
Section 4.1.                          Fees.
 
(a)            Commitment Fees.  The Borrower agrees to pay to the
Administrative Agent commitment fees ("Commitment Fees") for the account of each
Non-Defaulting Lender that has a Revolving Commitment for the period from the
Closing Date to the Maturity Date, computed for each day at a rate per annum
equal to the Applicable Commitment Fee Rate in effect for such day on the amount
of such Non-Defaulting Lender's Unutilized Revolving Commitment for such day.
 Commitment Fees shall be due and payable in arrears on the last Business Day of
each December, March, June and September and on the Maturity Date.
 
(b)            Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent, for the account of each Non-Defaulting Lender, pro rata on
the basis of its Revolving Facility Percentage, a fee in respect of each Letter
of Credit (the "Letter of Credit Fee"), payable on the date of issuance (or on
the date of any increase in the amount, or renewal or extension of the expiry
date thereof), computed at a rate per annum equal to the Applicable Margin then
in effect for Eurodollar Loans, on the Stated Amount thereof for the period from
the date of issuance (or increase, renewal or extension) to the expiration date
thereof (including any extensions of such expiration date that may be made at
the election of the account party or beneficiary). The Borrower also agrees to
pay additional Letter of Credit Fees, on demand, at the rate of 2% per annum, on
the Stated Amount of each Letter of Credit, for any period when a Default under
Section 10.1(a) or Event of Default has occurred and is continuing.  Accrued
Letter of Credit Fees shall be due and payable in arrears on the last Business
Day of each March, June, September and December and on the Maturity Date.
 
(c)            Fronting Fees.  The Borrower agrees to pay directly to each
Letter of Credit Issuer, for its own account, a fee in respect of each Letter of
Credit issued by it (a "Fronting Fee"), payable on the date of issuance (or any
increase in the amount, or renewal or extension) thereof, in the amount set
forth in the Agent Fee Letter.  Accrued Fronting Fees shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Maturity Date.
 
(d)            Additional Charges of Letter of Credit Issuer.  The Borrower
agrees to pay directly to each Letter of Credit Issuer upon each issuance of,
drawing under, or amendment, extension, renewal or transfer of, a Letter of
Credit issued by it such amount as shall at the time of such issuance, drawing,
amendment, extension, renewal or transfer be the administrative or processing
charge that such Letter of Credit Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.
 
(e)            Other Fees.  The Borrower shall pay to the Administrative Agent,
on the Closing Date and thereafter, for its own account and/or for distribution
to the Lenders, such fees as heretofore agreed by the Borrower and the
Administrative Agent or the Lenders as set forth in the Agent Fee Letter, or any
other similar agreement or as otherwise agreed by the Borrower.
 
(f)            Computations of Fees.  All computations of Commitment Fees,
Letter of Credit Fees and other Fees hereunder shall be made on the actual
number of days elapsed over a year of 360 days.
 
Section 4.2.                          Voluntary Termination/Reduction of
Commitments.  Upon at least three Business Days' prior irrevocable written
notice (or telephonic notice confirmed in writing) to the Administrative Agent
at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right to:
44

--------------------------------------------------------------------------------

 
(a)            terminate in whole the Total Commitment, provided that (i) all
outstanding Loans are contemporaneously prepaid in accordance with Section 5.2,
and (ii) either (A)  no Letters of Credit remain outstanding, or (B) the
Borrower shall contemporaneously either (x) cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each Letter of Credit Issuer and the Required Lenders), or (y) the Borrower
shall pay to the Administrative Agent an amount in cash and/or Cash Equivalents
equal to 100% of the Letter of Credit Outstandings, and the Administrative Agent
shall hold such payment as security for the reimbursement obligations of the
Borrower hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each Letter of Credit Issuer and the Borrower (which
shall permit certain investments in Cash Equivalents satisfactory to the
Administrative Agent, each Letter of Credit Issuer and the Borrower until the
proceeds are applied to the secured obligations); or;
 
(b)            partially and permanently reduce the Unutilized Total Revolving
Commitment and/or the Swing Line Commitment, provided that (i) any such
reduction shall apply to proportionately and permanently reduce the Commitment
of each of the Lenders; (ii) any partial reduction of the Unutilized Total
Revolving Commitment pursuant to this Section 4.2(b) shall be in the amount of
at least $1,000,000 (or, if greater, in integral multiples of $500,000 in excess
thereof); and (iii) any partial reduction of the Swing Line Commitment pursuant
to this Section 4.2(b) shall be in the amount of at least $1,000,000 (or, if
greater, in integral multiples of $500,000 in excess thereof).
 
Section 4.3.                          Termination of Commitments.  The Total
Commitment (and the Revolving Commitment of each Lender) shall terminate on the
Maturity Date.
 
ARTICLE V.
PAYMENTS
Section 5.1.                          Repayment of Loans.
 
(a)            Repayment of Revolving Loans. The Borrower shall repay the
aggregate principal amount of all outstanding Revolving Loans to the
Administrative Agent for the ratable account of the Lenders on the Maturity
Date, and if any Letter of Credit Outstandings exist, then on such date the
Borrower shall cause each Letter of Credit to be replaced or cash collateralized
in accordance with the provisions of Section 5.3(a).
 
(b)            Repayment of Swing Line Loans. The Borrower shall repay the
aggregate principal amount of all outstanding Swing Line Loans to the
Administrative Agent for the account of the Swing Line Lender on the earlier to
occur of (i) the date selected by the Borrower for each outstanding Swing Line
Loan, which, in each case, shall not be more than 14 days after such Swing Line
Loan is made, and (ii) the Maturity Date; provided, however, that no Swing Line
Loan shall be repaid, in whole or in part, with proceeds of any other Swing Line
Loan.
 
Section 5.2.                          Voluntary Prepayments.  The Borrower shall
have the right to prepay any of its Loans, in whole or in part, without premium
or penalty (except as specified below), from time to time on the following terms
and conditions:
45

--------------------------------------------------------------------------------

 
(a)            the Borrower shall give the Administrative Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans, the amount of such prepayment and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be received by the Administrative Agent by (i) 12:00 noon (local time at
the Notice Office) three Business Days prior to the date of such prepayment, in
the case of any prepayment of Eurodollar Loans, or (ii) 12:00 noon (local time
at the Notice Office) one Business Day prior to the date of such prepayment, in
the case of any prepayment of Base Rate Loans or Swing Line Loans, and which
notice shall promptly be transmitted by the Administrative Agent to each of the
Lenders;
 
(b)            in the case of prepayment of any Borrowings under the Revolving
Facility, each partial prepayment of any such Borrowing shall be in an aggregate
principal of at least $2,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of Base Rate Loans, and at least $1,000,000 or an integral
multiple of $500,000 in excess thereof, in the case of Eurodollar Loans;
 
(c)            in the case of prepayment of any Borrowings under the Swing Line
Facility, each partial prepayment of any such Borrowing shall be in an aggregate
principal of at least $500,000 or an integral multiple of $100,000 in excess
thereof, provided that no partial prepayment of any Swing Line Loan shall be
prepaid, in whole or in part, with proceeds of any other Swing Line Loan;
 
(d)            no partial prepayment of any Loans made pursuant to a Borrowing
shall reduce the aggregate principal amount of such Loans outstanding pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;
 
(e)            each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and
 
(f)            each prepayment of Eurodollar Loans or Swing Line Loans pursuant
to this Section 5.2 on any date other than the last day of the Interest Period
applicable thereto, in the case of Eurodollar Loans, or the maturity thereof, in
the case of Swing Line Loans, as the case may be, shall be accompanied by any
amounts payable in respect thereof under Section 2.7.
 
Section 5.3.                          Mandatory Payments and Prepayments.  The
Loans shall be subject to mandatory repayment or prepayment, and the Letter of
Credit Outstandings shall be subject to cash collateralization requirements, in
accordance with the following provisions:
 
(a)            Mandatory Prepayment--Loans Exceed Total Commitment.  If on any
date (after giving effect to any other payments on such date) the sum of (i) the
aggregate outstanding principal amount of Revolving Loans plus (ii) the
aggregate amount of Letter of Credit Outstandings, exceeds the Total Revolving
Commitment as then in effect, then the Borrower shall prepay on such date the
principal amount of Revolving Loans and, after Revolving Loans have been paid in
full, Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Revolving Loans to the
requirements as to the amounts of partial prepayments of Revolving Loans that
are contained in Section 5.2.  If at any time the aggregate amount of Letter of
Credit Outstandings exceeds the Total Revolving Commitment as then in effect, or
if at any time the aggregate amount of Letter of Credit Outstandings (or any
particular Letter of Credit or grouping of Letters of Credit) exceeds the Letter
of Credit Commitment Amount, then the Borrower shall pay to the Administrative
Agent an amount in cash and/or Cash Equivalents equal to such excess and the
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the Borrower and any other Credit Parties hereunder in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agent, each
Letter of Credit Issuer and the Borrower (which shall permit certain investments
in Cash Equivalents satisfactory to the Administrative Agent, each Letter of
Credit Issuer and the Borrower until the proceeds are applied to the secured
obligations).
46

--------------------------------------------------------------------------------

 
(b)            Mandatory Prepayment of Swing Line Loans. If on any date (after
giving effect to any other payments on such date) the aggregate outstanding
principal amount of Swing Line Loans exceeds (A) the Unutilized Total Revolving
Commitment as then in effect, the Borrower shall prepay on such date Swing Line
Loans in an aggregate principal amount at least equal to such excess, and/or
(B) the Swing Line Commitment at such time, the Borrower shall prepay on such
date Swing Line Loans in an aggregate principal amount at least equal to such
excess.
 
(c)            Particular Loans to be Prepaid.  With respect to each repayment
or prepayment of Loans required by this Section 5.3, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made,
provided that (i) the Borrower shall first so designate all Loans that are Base
Rate Loans and Eurodollar Loans with Interest Periods ending on the date of
repayment or prepayment prior to designating any other Eurodollar Loans for
repayment or prepayment, (ii) if the outstanding principal amount of Eurodollar
Loans made pursuant to a Borrowing is reduced below the applicable Minimum
Borrowing Amount as a result of any such repayment or prepayment, then all the
Loans outstanding pursuant to such Borrowing shall be Converted into Base Rate
Loans, and (iii) each repayment and prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.7. Any repayment or prepayment of Eurodollar Loans or Swing Line
Loans pursuant to this Section 5.3 shall in all events be accompanied by such
compensation as is required by Section 2.7.
 
Section 5.4.                          Method and Place of Payment.
 
(a)            Except as otherwise specifically provided herein, all payments
under this Agreement shall be made to the Administrative Agent for the ratable
(based on its pro rata share) account of the Lenders entitled thereto, not later
than 12:00 noon (local time at the Payment Office) on the date when due and
shall be made at the Payment Office in immediately available funds and in lawful
money of the United States of America, it being understood that written notice
by the Borrower to the Administrative Agent to make a payment from the funds in
the Borrower's account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account.  Any payments under
this Agreement that are made later than 12:00 noon (local time at the Payment
Office) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
 
(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, Unpaid
Drawings, interest and Fees then due hereunder and an Event of Default is not
then in existence, such funds shall be applied (i) first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and (ii) second, towards payment of principal and Unpaid Drawings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Unpaid Drawings then due to such parties.
 
Section 5.5.                          Net Payments.
47

--------------------------------------------------------------------------------

(a)            Defined Terms.  For purposes of this Section 5.5, the term
"Lender" includes any Letter of Credit Issuer and the term "applicable law"
includes FATCA.


(b)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.


(c)            Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)            Indemnification by the Borrower.  The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 12.4(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 5.5, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
48

--------------------------------------------------------------------------------



(g)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.5(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,


(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "interest" article of such tax treaty and (y) with respect
to any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;


(ii)            executed originals of IRS Form W-8ECI;


(iii)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed originals of IRS Form W-8BEN; or
 
49

--------------------------------------------------------------------------------



(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)            if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.5
(including by the payment of additional amounts pursuant to this Section 5.5),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
50

--------------------------------------------------------------------------------



(i)            Survival.  Each party's obligations under this Section 5.5 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
ARTICLE VI.
CONDITIONS PRECEDENT
Section 6.1.                          Conditions Precedent at Closing Date.  The
obligation of the Lenders to make Loans, and of any Letter of Credit Issuer to
issue Letters of Credit, is subject to the satisfaction of each of the following
conditions:
 
(a)            Credit Agreement.  This Agreement shall have been executed by the
Borrower, the Administrative Agent and each of the Lenders.
 
(b)            Notes.  The Borrower shall have executed and delivered to the
Administrative Agent (i) a Revolving Note for the account of each Lender that
has requested a Revolving Note and (ii) a Swing Line Note for the account of the
Swing Line Lender.
 
(c)            Fees and Expenses.  The Borrower shall have (i) executed and
delivered to the Administrative Agent the Agent Fee Letter and (ii) paid or
caused to be paid all Fees required to be paid by it on the Closing Date
pursuant to Section 4.1 and all reasonable fees and expenses of the
Administrative Agent and of special counsel to the Administrative Agent that
have been invoiced on or prior to such date in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Credit
Documents and the consummation of the transactions contemplated hereby and
thereby.
 
(d)            Corporate Resolutions and Approvals.  The Administrative Agent
shall have received certified copies of the resolutions of the Board of
Directors of the Borrower and each other Credit Party, approving the Credit
Documents to which the Borrower or any such other Credit Party, as the case may
be, is or may become a party, and of all documents evidencing other necessary
corporate action, governmental approvals, if any, and other consents or
approvals with respect to the execution, delivery and performance by the
Borrower or any such other Credit Party of the Credit Documents to which it is
or may become a party.
 
(e)            Incumbency Certificates.  The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of the
Borrower and of each other Credit Party, certifying the names and true
signatures of the officers of the Borrower or such other Credit Party, as the
case may be, authorized to sign the Credit Documents to which the Borrower or
such other Credit Party is a party and any other documents to which the Borrower
or any such other Credit Party is a party that may be executed and delivered in
connection herewith.
 
51

--------------------------------------------------------------------------------

 
(f)            Corporate Charter and Good Standing Certificates.  The
Administrative Agent shall have received:  (i) an original certified copy of the
Certificate of Incorporation of the Borrower and of each other Credit Party and
any and all amendments and restatements thereof, certified as of a recent date
by the relevant Secretary of State and certified by the secretary or an
assistant secretary of such Person as being true, correct and complete and in
full force and effect as of the Closing Date; (ii) the bylaws of the Borrower
and of each other Credit Party and any and all amendments and restatements
thereof certified by the secretary or an assistant secretary of such Person as
being true, correct and complete and in full force and effect as of the Closing
Date; and (iii) an original good standing certificate from the Secretary of
State of the state of incorporation, dated as of a recent date, listing all
charter documents filed with such Secretary of State that affect the Borrower or
such other Credit Party, as the case may be, and certifying as to the good
standing of the Borrower or such other Credit Party.
 
(g)            Opinion of Counsel.  The Administrative Agent shall have received
such opinions of counsel from counsel to the Borrower as the Administrative
Agent shall request, each of which shall be addressed to the Administrative
Agent and each of the Lenders and dated the Closing Date and shall be in form
and substance satisfactory to the Administrative Agent.
 
(h)            Borrower's Closing Certificate.  The Administrative Agent shall
have received a certificate in the form attached hereto as Exhibit D, dated the
Closing Date, of the Chief Financial Officer of the Borrower to the effect that,
at and as of the Closing Date and both before and after giving effect to the
initial Borrowings hereunder, if any, on the Closing Date, and the application
of the proceeds thereof:  (i) all conditions set forth in Section 6.1 have been
satisfied; (ii) the Borrower are in compliance with all of the covenants
contained in Articles VIII and IX of this Agreement; (iii) no Default or Event
of Default has occurred or is continuing; and (iv) all representations and
warranties of the Credit Parties contained herein or in the other Credit
Documents are true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the
Closing Date, except that as to any such representations and warranties that
expressly relate to an earlier specified date, such representations and
warranties are only represented as having been true and correct in all material
respects as of the date when made.
 
(i)            Settlement Agreement. The Administrative Agent shall have
received a copy of the Settlement Agreement and any and all amendments and
restatements thereof, certified by an Authorized Officer of the Parent as being
true, correct and complete and in full force and effect as of the Closing Date.
 
(j)            Financial Statements.  The Administrative Agent and the Lenders
shall have received the financial statements referred to in Section 7.7(a) and
the Financial Projections.
 
(k)            Proceedings and Documents.  All corporate and other proceedings
and all documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the Lenders
and the Administrative Agent and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agent or its special counsel or any Lender may
reasonably request.
 
Section 6.2.                          Conditions Precedent to All Credit Events.
 
(a)            The obligations of the Lenders to make or participate in any
Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:
 
52

--------------------------------------------------------------------------------

 
(i)
Notice of Borrowing, Continuation or Conversion.  The Administrative Agent shall
have received a Notice of Borrowing, Continuation or Conversion meeting the
requirements of Section 2.2 with respect to the Borrowing, Continuation or
Conversion of a Loan, or a Letter of Credit Request meeting the requirement of
Section 3.2 with respect to the issuance of a Letter of Credit.

(ii)
No Default; Representations and Warranties.  At the time of each Credit Event
and after giving effect thereto, (i) there shall exist no Default or Event of
Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

(b)            The acceptance of the benefits of each Credit Event shall
constitute a representation and warranty by the Borrower to each of the Lenders
that all of the applicable conditions specified in Sections 6.1 and/or 6.2, as
the case may be, have been satisfied as of the times referred to in Sections 6.1
and 6.2.  All of the certificates, legal opinions and other documents and papers
referred to in this Article VI, unless otherwise specified, shall be delivered
to the Administrative Agent for the account of each of the Administrative Agent
and the Lenders and, except for the Notes, in sufficient counterparts for the
Administrative Agent and the Lenders, and the Administrative Agent will promptly
distribute to the Lenders their respective Notes and the copies of such other
certificates, legal opinions and documents.


ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Loans and to
issue and to participate in the Letters of Credit provided for herein, the
Borrower makes the following representations and warranties to, and agreements
with, the Lenders, all of which shall survive the execution and delivery of this
Agreement and each Credit Event:
Section 7.1.                          Corporate Status.  Each of the Parent and
its Subsidiaries (a) is a duly organized or formed and validly existing
corporation, partnership or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its formation and has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (b) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified except where the failure to be so qualified would not have a Material
Adverse Effect.  Each Subsidiary of the Parent (and the direct and indirect
ownership interest of the Parent therein) as of the date hereof and the
jurisdiction of incorporation of Parent and each such Subsidiary and each
jurisdiction in which such entity is qualified to do business is listed on
Schedule 7.1.
 
Section 7.2.                          Corporate Power and Authority.  Each
Credit Party has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Credit Documents
to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is party.  Each Credit Party has duly executed
and delivered each Credit Document to which it is party and each Credit Document
to which it is party constitutes the legal, valid and binding agreement or
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors' rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
53

--------------------------------------------------------------------------------

Section 7.3.                          No Violation.  Neither the execution,
delivery and performance by any Credit Party of the Credit Documents to which it
is party nor compliance with the terms and provisions thereof (a) will
contravene any provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority applicable to such Credit
Party or its properties and assets, (b) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
agreement or other instrument, to which such Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject, or
(c) will violate any provision of the certificate or articles of incorporation,
code of regulations or by-laws, or other charter documents of such Credit Party.
 
Section 7.4.                          Governmental Approvals.  No material
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required to authorize or is required as a condition to (a) the execution,
delivery and performance by any Credit Party of any Credit Document to which it
is a party, or (b) the legality, validity, binding effect or enforceability of
any Credit Document to which any Credit Party is a party.
 
Section 7.5.                          Litigation.  There are no actions, suits
or proceedings pending or, to, the knowledge of the Borrower, threatened with
respect to the Borrower or any of its Subsidiaries (i) that have, or could
reasonably be expected to have, a Material Adverse Effect, or (ii) that question
the validity or enforceability of any of the Credit Documents, or of any action
to be taken by any of the Credit Parties pursuant to any of the Credit
Documents.
 
Section 7.6.                          Use of Proceeds; Margin Regulations.
 
(a)            The proceeds of all Loans shall be utilized to refinance existing
senior debt facilities, provide funds for Permitted Acquisitions and provide
working capital and funds for general corporate and other lawful purposes not
inconsistent with the requirements of this Agreement.
 
(b)            No part of the proceeds of any Credit Event will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. At
no time would more than 25% of the value of the assets of the Borrower or of the
Borrower and its consolidated Subsidiaries that are subject to any "arrangement"
(as such term is used in Section 221.2(g) of such Regulation U) hereunder be
represented by Margin Stock.
 
Section 7.7.                          Financial Statements.
 
(a)            The Parent has furnished to the Lenders and the Administrative
Agent complete and correct copies of (i) the audited consolidated balance sheets
of the Parent and its consolidated Subsidiaries as of December 31, 2011 and the
related audited consolidated statements of income, shareholders' equity, and
cash flows of the Parent and its consolidated Subsidiaries for the fiscal year
then ended, accompanied by the report thereon of PriceWaterhouse Coopers, as
included in the Parent's Report on Form 10-K filed with the SEC and (ii) the
unaudited consolidated balance sheets of the Parent and its consolidated
Subsidiaries as of June 30, 2012 and the related audited consolidated statements
of income, shareholders' equity, and cash flows of the Parent and its
consolidated Subsidiaries for the fiscal quarter then ended.  All such financial
statements have been prepared in accordance with GAAP, consistently applied
(except as stated therein), and fairly present the financial position of the
entities described in such financial statements as of the respective dates
indicated and the consolidated results of their operations and cash flows for
the respective periods indicated, subject in the case of any such financial
statements that are unaudited, to normal audit adjustments, none of which will
involve a Material Adverse Effect.  The Parent and its Subsidiaries did not
have, as of the date of the latest financial statements referred to above, and
will not have as of the Closing Date after giving effect to the incurrence of
Loans hereunder, any material or significant contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the foregoing financial statements or the notes thereto in
accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the Parent or any of its Subsidiaries.
54

--------------------------------------------------------------------------------

 
(b)            The Parent has delivered or caused to be delivered to the Lenders
prior to the execution and delivery of this Agreement financial projections
prepared by management of the Parent for the Parent and its Subsidiaries for the
fiscal years 2012 through 2015 (the "Financial Projections").  The Financial
Projections were prepared on behalf of the Parent in good faith after taking
into account historical levels of business activity of the Parent and its
Subsidiaries; provided, that no representation or warranty is made as to the
impact of future general economic conditions or as to whether the Parent's
projected consolidated results as set forth in the Financial Projections will
actually be realized. No facts are known to the Parent at the date hereof that,
if reflected in the Financial Projections, would result in a material adverse
change in the assets, liabilities, results of operations or cash flows reflected
therein.
 
Section 7.8.                          Solvency.  The Borrower has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that the Borrower has incurred to the Administrative Agent and the
Lenders.  The Borrower now has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is now solvent and able to pay its debts as they mature and the Borrower, as
of the Closing Date, owns property having a value, both at fair valuation and at
present fair salable value, greater than the amount required to pay the
Borrower's debts; and the Borrower is not entering into the Credit Documents
with the intent to hinder, delay or defraud its creditors.  For purposes of this
Section 7.8, "debt" means any liability on a claim, and "claim" means (x) right
to payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.
 
Section 7.9.                          No Material Adverse Change.  As of the
Closing Date, since December 31, 2011 there has been no change in the financial
or other condition, business, affairs or prospects of the Parent and its
Subsidiaries taken as a whole, or their properties and assets considered as an
entirety, except for (i) changes none of which, individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect and (ii) changes directly related to the announcement of the acquisition
of all the outstanding common stock of Borrower by Fortis.
 
Section 7.10.                          Tax Returns and Payments.  Each of the
Parent and each of its Subsidiaries has filed all federal income tax returns and
all other material tax returns, domestic and foreign, required to be filed by it
and has paid all material taxes and assessments payable by it that have become
due, other than those not yet delinquent and except for those contested in good
faith.  The Parent and each of its Subsidiaries has established on its books
such charges, accruals and reserves in respect of taxes, assessments, fees and
other governmental charges for all fiscal periods as are required by GAAP.  The
Borrower does not know of any proposed assessment for additional federal,
foreign or state taxes for any period, or of any basis therefor, that,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as the Parent and its Subsidiaries have made, could
reasonably be expected to have a Material Adverse Effect.
55

--------------------------------------------------------------------------------

 
Section 7.11.                          Title to Properties.  The Parent and each
of its Subsidiaries has good and marketable title, in the case of Real Property,
and good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens.  The interests of the Parent and each of
its Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 7.7, taken as a whole, were sufficient, in the judgment
of the Parent, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Parent and such
Subsidiaries.
 
Section 7.12.                          Lawful Operations.  The Parent and each
of its Subsidiaries:  (a) holds all necessary federal, state and local
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business; and (b) is in full compliance with all
material requirements imposed by law, regulation or rule, whether federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including without limitation, applicable requirements of Environmental
Laws, except for any failure to obtain and maintain in effect, or noncompliance,
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.
 
Section 7.13.                          Environmental Matters.
 
(a)            The Parent and each of its Subsidiaries is in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
would not reasonably be expected to have a Material Adverse Effect.  All
licenses, permits, registrations or approvals required for the conduct of the
business of the Parent and each of its Subsidiaries under any Environmental Law
have been secured and the Parent and each of its Subsidiaries is in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect.  Neither the Parent nor any of its
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Parent or such Subsidiary is
a party or that would affect the ability of the Parent or such Subsidiary to
operate any Real Property and no event has occurred and is continuing that, with
the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect.  There are no Environmental
Claims pending or, to the best knowledge of the Borrower, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect.  There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Parent or any of its Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Borrower or as to which the Parent or any
such Subsidiary has received written notice, that could reasonably be expected:
(i) to form the basis of an Environmental Claim against the Parent or any of its
Subsidiaries or any Real Property of the Parent or any of its Subsidiaries; or
(ii) to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
56

--------------------------------------------------------------------------------

(b)            Hazardous Materials have not at any time been (i) generated,
used, treated or stored on, or transported to or from, any Real Property of the
Parent or any of its Subsidiaries or (ii) released on any such Real Property, in
each case where such occurrence or event is not in compliance with Environmental
Laws and is reasonably likely to have a Material Adverse Effect.
 
Section 7.14.                          Compliance with ERISA.  Compliance by the
Borrower with the provisions hereof and Credit Events contemplated hereby will
not involve any prohibited transaction within the meaning of ERISA or
Section 4975 of the Code.  The Parent and each of its Subsidiaries, (a) has
fulfilled all obligations under minimum funding standards of ERISA and the Code
with respect to each Plan that is not a Multiemployer Plan or a Multiple
Employer Plan, (b) has satisfied all respective contribution obligations in
respect of each Multiemployer Plan and each Multiple Employer Plan, (c) is in
compliance in all material respects with all other applicable provisions of
ERISA and the Code with respect to each Plan, each Multiemployer Plan and each
Multiple Employer Plan, and (d) has not incurred any liability under the Title
IV of ERISA to the PBGC with respect to any Plan, any Multiemployer Plan, any
Multiple Employer Plan, or any trust established thereunder.  No Plan or trust
created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Plan or trust created thereunder or with respect to
any Multiemployer Plan or Multiple Employer Plan, which termination or
Reportable Event will or could result in the termination of such Plan,
Multiemployer Plan or Multiple Employer Plan and give rise to a material
liability of the Parent or any ERISA Affiliate in respect thereof.  Neither the
Parent nor any ERISA Affiliate is at the date hereof, or has been at any time
within the two years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
"contributing sponsor" (as such term is defined in Section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan.  Neither the Parent nor any ERISA
Affiliate has any contingent liability with respect to any post-retirement
"welfare benefit plan" (as such term is defined in ERISA) except as has been
disclosed to the Lenders in writing.
 
Section 7.15.                          Intellectual Property.  The Parent and
each of its Subsidiaries has obtained or has the right to use all material
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights with respect to the foregoing necessary for the present and planned
future conduct of its business, without any known conflict with the rights of
others, except for such patents, trademarks, service marks, trade names,
copyrights, licenses and rights, the loss of which, and such conflicts, that in
any such case individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.
 
Section 7.16.                          Investment Company Act; Federal Power
Act.   None of the Parent or any of its Subsidiaries is subject to regulation
with respect to the creation or incurrence of Indebtedness under the Investment
Company Act of 1940, as amended.  None of the Parent or any of its Subsidiaries,
or any Affiliate of any of them, is subject to regulation under the FPA, or
under applicable state or other laws and regulations respecting the rates or the
financial or organizational regulation of electric utilities, as a result of the
creation or incurrence of the Obligations or the entering into this Agreement or
any other Credit Document or the consummation of any transaction contemplated
hereby or thereby.
 
Section 7.17.                          Insurance.  The Parent and each of its
Subsidiaries maintains insurance coverage by such insurers and in such forms and
amounts and against such risks as are generally consistent with industry
standards and in compliance with the terms of the Credit Documents.
 
Section 7.18.                          True and Complete Disclosure.  All
factual information (taken as a whole) heretofore or contemporaneously furnished
by or on behalf of the Parent or any of its Subsidiaries in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein, other than the Financial
Projections (as to which representations are made only as provided in
Section 7.7), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided, except that any such future information consisting of
financial projections prepared by the Parent or any other Borrower is only
represented herein as being based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.
57

--------------------------------------------------------------------------------

ARTICLE VIII.
AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:
Section 8.1.                          Reporting Requirements.
 
The Parent will furnish to each Lender and the Administrative Agent in the
manner and methods provided for below and in Section 12.3(c):
(a)            Annual Financial Statements.  As soon as available and in any
event within 90 days after the close of each fiscal year of the Parent, the
consolidated balance sheets of the Parent and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders' equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Parent, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or (ii)
contain such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization).
 
(b)            Quarterly Financial Statements.  As soon as available and in any
event within 45 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Parent, the unaudited consolidated
balance sheets of the Parent and its consolidated Subsidiaries as at the end of
such quarterly period and the related unaudited consolidated statements of
income and of cash flows for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited consolidated statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year, and that shall be certified on behalf of the Parent by the
Chief Financial Officer or other Authorized Officer of the Parent, subject to
changes resulting from normal year-end audit adjustments.
 
(c)            Officer's Compliance Certificates.  At the time of the delivery
of the financial statements provided for in Sections 8.1(a) and (b), a
Compliance Certificate.
58

--------------------------------------------------------------------------------

(d)            Notice of Default, Litigation or Material Adverse Effect.
 Promptly, and in any event within three Business Days, in the case of clause
(i) below, or five Business Days, after the Parent or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event that
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower have taken
or propose to take with respect thereto, and (ii) the commencement of, or any
other material development concerning, any litigation, governmental or
regulatory proceeding pending against the Parent or any of its Subsidiaries, or
any other event if the same involves any reasonable possibility of having a
Material Adverse Effect.
 
(e)            ERISA.  Promptly, and in any event within 10 days after the
Parent, any Subsidiary of the Parent or any ERISA Affiliate knows of the
occurrence of any of the following, the Parent will deliver to each of the
Lenders a certificate on behalf of the Borrower of an Authorized Officer of the
Parent setting forth the full details as to such occurrence and the action, if
any, that the Parent, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a
Plan participant or the Plan administrator with respect thereto (i) that a
Reportable Event has occurred with respect to any Plan; (ii) the institution of
any steps by the Parent, any ERISA Affiliate, the PBGC or any other Person to
terminate any Plan; (iii) the institution of any steps by the Parent or any
ERISA Affiliate to withdraw from any Plan; (iv) the institution of any steps by
the Parent or any Subsidiary to withdraw from any Multiemployer Plan or Multiple
Employer Plan, if such withdrawal could result in withdrawal liability (as
described in Part 1 of Subtitle E of Title IV of ERISA) in excess of $7,500,000;
(v) a non-exempt "prohibited transaction" within the meaning of Section 406 of
ERISA in connection with any Plan; (vi) that a Plan has an Unfunded Current
Liability that could reasonably be expected to have a Material Adverse Effect;
(vii) any material increase in the contingent liability of the Parent or any
Subsidiary with respect to any post-retirement welfare liability; or (ix) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.
 
(f)            SEC Reports and Registration Statements.  Promptly after
transmission thereof or other filing with the SEC, copies of all registration
statements (other than the exhibits thereto and any registration statement on
Form S-8 or its equivalent) and all annual, quarterly or current reports that
the Parent or any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or
8-K (or any successor forms); provided, however, that nothing in this Section
8.1(f) shall be construed to require Borrower to continue to file reports with
the SEC if it no longer is legally obligated to do so.
 
(g)            Annual and Quarterly Reports, Proxy Statements and other Reports
Delivered to Stockholders Generally.  Prior to the acquisition (directly or
indirectly) of all the outstanding common stock of Borrower by Fortis, promptly
after transmission thereof to its stockholders, copies of all annual, quarterly
and other reports and all proxy statements that the Parent furnishes to its
stockholders generally.
 
(h)            Press Releases.  Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by the Parent
or any of its Subsidiaries to the public concerning material developments
relating to the Parent or any of its Subsidiaries.
 
(i)            Changes in Ratings.  Upon a public announcement thereof, any
change in the Parent S&P Rating and/or the Parent Moody's Rating.
 
(j)            Other Information.  Promptly, but in any event within 10 Business
Days upon request therefor, such other information or documents (financial or
otherwise) relating to the Parent or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request from time to time.
59

--------------------------------------------------------------------------------

 
Section 8.2.                          Books, Records and Inspections.  The
Borrower will, and will cause each of its Subsidiaries to, (a) keep proper books
of record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Borrower or such
Subsidiaries, as the case may be, in accordance with GAAP; (b) permit, upon at
least two Business Days' notice to the Chief Financial Officer of the Borrower,
officers and designated representatives of the Administrative Agent or any of
the Lenders (i) to visit and inspect any of the properties or assets of the
Borrower and any of its Subsidiaries in whomsoever's possession (but only to the
extent the Borrower or such Subsidiary has the right to do so to the extent in
the possession of another Person), and (ii) to examine the books of account of
the Borrower and any of its Subsidiaries, and make copies thereof and take
extracts therefrom, (A) if no Default or Event of Default has occurred and is
continuing, twice per calendar year and to such reasonable extent as the
Administrative Agent or any of the Lenders may request, or (B) if a Default or
Event of Default has occurred and is continuing, at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any of
the Lenders may request; and (c) permit, upon at least two Business Days' notice
to the Chief Financial Officer of the Borrower, officers and designated
representatives of the Administrative Agent or any of the Lenders to discuss the
affairs, finances and accounts of the Borrower and of any of its Subsidiaries
with, and be advised as to the same by, its and their officers and independent
accountants and independent actuaries, if any, at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any of
the Lenders may request.
 
Section 8.3.                          Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (i) maintain insurance coverage by such
insurers and in such forms and amounts and against such risks as are generally
consistent with the insurance coverage maintained by the Borrower and its
Subsidiaries at the date hereof, and (ii) forthwith upon any Lender's written
request, furnish to such Lender such information about such insurance as such
Lender may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to such Lender and certified by an
Authorized Officer of the Borrower.
 
Section 8.4.                          Payment of Taxes and Claims.  The Borrower
will pay and discharge, and will cause each of its Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims that,
if unpaid, might become a Lien or charge upon any properties of the Borrower or
any of its Subsidiaries; provided that the Borrower or any of its Subsidiaries
shall not be required to pay any such tax, assessment, charge, levy or claim
that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
 Without limiting the generality of the foregoing, the Borrower will, and will
cause each of its Subsidiaries to, pay in full all of its wage obligations to
its employees in accordance with the Fair Labor Standards Act (29 U.S.C.
Sections 206‑207) and any comparable provisions of applicable law.
 
Section 8.5.                          Preservation of Existence, etc.  The
Borrower will, and will cause each of its Subsidiaries to, (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.2; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
Section 8.6.                          Good Repair.  The Borrower will, and will
cause each of its Subsidiaries to, ensure that its material properties and
equipment used or useful in its business in whomsoever's possession they may be,
are kept in good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements, thereto, to the extent and in the
manner customary for companies in similar businesses.
60

--------------------------------------------------------------------------------

Section 8.7.                          Compliance with Statutes, Regulations,
Orders, Restrictions.  The Borrower will, and will cause each of its
Subsidiaries to, comply, in all material respects, with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property, including all applicable Environmental Laws other
than those the noncompliance with which would not have, and that would not be
reasonably expected to have, a Material Adverse Effect.
 
Section 8.8.                          Fiscal Years, Fiscal Quarters.  The
Borrower shall not change any of its or any of its Subsidiaries' fiscal years or
fiscal quarters (other than the fiscal year or fiscal quarters of a Person that
becomes a Subsidiary, made at the time such Person becomes a Subsidiary to
conform to the Borrower's fiscal year and fiscal quarters).
 
Section 8.9.                          Senior Debt.  The Borrower will at all
times ensure that (a) the claims of the Lenders in respect of the Obligations of
the Borrower will not be subordinate to, and will in all respects rank at least
pari passu with or senior to the claims of every unsecured creditor of the
Borrower, and (b) any Indebtedness of the Borrower that is subordinated in any
manner to the claims of any other creditor of the Borrower will be subordinated
in like manner to such claims of the Lenders.
 
ARTICLE IX.
NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:
Section 9.1.                          Changes in Business.  Neither the Parent
nor any of its Subsidiaries will engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, that would then
be engaged in by the Parent and its Subsidiaries, would be substantially changed
from the general nature of the business engaged in by the Parent and its
Subsidiaries on the Closing Date.
 
Section 9.2.                          Merger, Consolidation, Acquisitions, Asset
Sales.  The Borrower will not, and will not permit any of its Subsidiaries to,
(a) wind up, liquidate or dissolve its affairs, (b) enter into any transaction
of merger or consolidation, (c) make or otherwise effect any Acquisition, (d)
sell or otherwise dispose of any of its property or assets outside the ordinary
course of business, or otherwise make or otherwise effect any Asset Sale, or (e)
agree to do any of the foregoing at any future time, except that the following
shall be permitted:
 
 
(i)
a Subsidiary of the Parent (other than the Utility) may merge into the Parent;

(ii)
any Subsidiary of the Parent may merge with another Subsidiary of the Parent,
provided that the surviving Person in any such merger involving the Utility
shall be the Utility;

(iii)
any Subsidiary of the Parent may merge with any Person (other than the Parent or
any other Subsidiary of the Parent), provided that (a) the surviving Person in
any such merger shall be such Subsidiary and (b) immediately before and after
such merger there shall not exist any Default or Event of Default;

61

--------------------------------------------------------------------------------

(iv)
the Parent may merge with any Person (other than the Utility), provided that (a)
the surviving Person in any such merger shall be the Parent and (b) immediately
before and after such merger there shall not exist any Default or Event of
Default;

(v)
 
(vi)
any Subsidiary of the Parent may make or effect any Asset Sale to the Parent or
another Wholly-Owned Subsidiary of the Parent, provided that the Utility shall
not make or effect an Asset Sale of all or substantially all of its assets to
any Person;
the Parent and its Subsidiaries may sell inventory in the ordinary course of
business;


(vii)
 
(viii)
in addition to any other Asset Sale permitted pursuant to any other subpart in
this Section 9.2, the Parent and its Subsidiaries may make or effect Asset Sales
so long as the aggregate amount (based upon the fair market value of the assets)
of all assets sold or otherwise disposed pursuant to all such Asset Sales on and
after the Closing Date does not exceed 10% of the Consolidated Tangible Assets
at the time of and after giving effect to any such Asset Sale;
the Parent or any Subsidiary of the Parent may make any Permitted Acquisition;
and


(ix)
the Parent and its Subsidiaries shall be permitted to make and dispose of
Investments permitted pursuant to Section 9.4 and shall be permitted to pay
dividends, including in accordance with Section 9.9.

Section 9.3.                          Liens.  The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any such Subsidiary whether
now owned or hereafter acquired, or sell any such property or assets subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property or assets (including sales of accounts receivable or notes with or
without recourse to the Borrower or any of its Subsidiaries, other than for
purposes of collection of delinquent accounts in the ordinary course of
business) or assign any right to receive income, or file or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute, except that the foregoing restrictions
shall not apply to:
 
(a)            the Standard Permitted Liens;
 
(b)            Liens (i) in existence on the Closing Date that are listed, and
the Indebtedness secured thereby and the property subject thereto on the Closing
Date described, on Schedule 9.3, or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets;
 
(c)            any Lien existing on any fixed assets prior to the acquisition
thereof by the Parent or any of its Subsidiaries, or existing on any fixed
assets of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
attach or apply to any other property or assets of the Parent or any of its
Subsidiaries, and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be; and
62

--------------------------------------------------------------------------------

(d)            any Lien securing Indebtedness in respect of purchase money
obligations or Capital Lease Obligations for the acquisition or lease of fixed
assets, provided that (i) such Lien only attaches to such fixed assets being
acquired or leased, (ii) the Indebtedness secured by such Lien does not exceed
the cost or fair market value, whichever is lower, of the fixed assets being
acquired or leased on the date of acquisition or lease, and (iii) the aggregate
principal amount of Indebtedness at any time outstanding secured by a Lien
described in this subsection (d) shall not exceed an amount equal to 5% of the
Consolidated Tangible Assets at such time.
 
Section 9.4.                          Investments.  The Borrower will not, and
will not permit any of its Subsidiaries to, make or hold any Investments, except
(a) Investments held by the Borrower or any Subsidiary of the Borrower in cash
or Cash Equivalents; (b) Investments of the Parent in any of its Subsidiaries;
(c) Investments of a Subsidiary of the Parent in the Parent or any other
Subsidiary of the Parent; (d) Permitted Acquisitions; and (e) Investments in one
or more Energy-Related Businesses or Persons (other than natural persons)
engaged in Energy-Related Businesses.
 
Section 9.5.                          Consolidated Total Debt/Consolidated Total
Capitalization Ratio.  The Parent will not at any time permit the ratio of (i)
Consolidated Total Debt to (ii) Consolidated Total Capitalization to exceed 0.65
to 1.00.
 
Section 9.6.                          Transactions with Affiliates.  Except as
set forth on Schedule 9.6, the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transaction or series of transactions with any
Affiliate (other than, in the case of the Borrower, any Subsidiary of the
Borrower, and in the case of a Subsidiary of the Borrower, the Borrower or
another Subsidiary of the Borrower) other than in the ordinary course of
business of and pursuant to the reasonable requirements of the Borrower's or
such Subsidiary's business and upon fair and reasonable terms no less favorable
to the Borrower or such Subsidiary than would be obtained in a comparable
arm's-length transaction with a Person other than an Affiliate, except (i) sales
of goods to an Affiliate for use or distribution outside the United States that
in the good faith judgment of the Borrower complies with any applicable legal
requirements of the Code, or (ii) agreements and transactions with and payments
to officers, directors and shareholders that are either (A) entered into in the
ordinary course of business and not prohibited by any of the provisions of this
Agreement, or (B) entered into outside the ordinary course of business, approved
by the directors or shareholders of the Borrower, and not prohibited by any of
the provisions of this Agreement.
 
Section 9.7.                          Plan Terminations, Minimum Funding.  The
Borrower will not, and will not permit any ERISA Affiliate to, (a) terminate any
Plan or Plans so as to result in liability of the Borrower or any ERISA
Affiliate to the PBGC in excess of, in the aggregate, the amount that is equal
to 5% of the Consolidated Net Worth as of the date of the then most recent
financial statements furnished to the Lenders pursuant to the provisions of this
Agreement, (b) permit to exist one or more events or conditions that reasonably
present a material risk of the termination by the PBGC of any Plan or Plans with
respect to which the Borrower or any ERISA Affiliate would, in the event of such
termination, incur liability to the PBGC in excess of such amount in the
aggregate, or (c) fail to comply with the minimum funding standards of ERISA and
the Code with respect to any Plan.
 
Section 9.8.                          Material Agreements.  Neither the Parent
nor any Subsidiary of the Parent shall default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement, instrument or other document to which the Parent or such Subsidiary,
as applicable, is a party, which default could reasonably be expected to have a
Material Adverse Effect.
63

--------------------------------------------------------------------------------

Section 9.9.                          Utility Dividends.  The Parent will not
permit to exist any legal or contractual restriction on the ability of the
Utility to pay dividends to the Parent except as set forth in the Settlement
Agreement.




ARTICLE X.
EVENTS OF DEFAULT
Section 10.1.                          Events of Default.  Any of the following
specified events shall constitute an Event of Default (each an "Event of
Default"):
 
(a)            Payments:  the Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans; or (ii) default, and such default shall continue for
five or more days, in the payment when due of any interest on the Loans or any
Fees or any other amounts owing hereunder or under any other Credit Document;
 
(b)            Representations:  any representation, warranty or statement made
by the Borrower or any other Credit Party herein or in any other Credit Document
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made;
 
(c)            Certain Negative Covenants: the Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 8.1, 8.2(b), 8.5, 8.9 or Article IX of this Agreement;
 
(d)            Other Covenants:  the Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
this Agreement or any other Credit Document, other than those referred to in
Section 10.1(a), (b) or (c) above, and such default is not remedied within 30
days after the earlier of the date on which (i) an Authorized Officer of the
Borrower obtains actual knowledge of such default and (ii) the Borrower receives
written notice of such default from the Administrative Agent or the Required
Lenders (any such notice to be identified as a "notice of default" and to refer
specifically to this paragraph);
 
(e)            Cross Default Under Other Agreements:  the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in an aggregate amount of $15,000,000 or greater,
and such default shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto (and all grace periods applicable to such
observance, performance or condition shall have expired), or any other event
shall occur or condition exist, in each case, the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity; or any
such Indebtedness of the Borrower or any of its Subsidiaries shall be declared
to be due and payable, or shall be required to be prepaid (other than by a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof);
64

--------------------------------------------------------------------------------

 
(f)            Invalidity of Credit Documents:  any material provision of any
Credit Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or under such Credit Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party or any other Person contests in any manner the
validity or enforceability of any provision of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document;
 
(g)            Judgments:  one or more judgments, orders or decrees shall be
entered against the Borrower and/or any of its Subsidiaries involving a
liability (other than a liability covered by insurance, as to which the carrier
has adequate claims paying ability and has not effectively reserved its rights)
of $10,000,000 or more in the aggregate for all such judgments, orders and
decrees for the Parent and its Subsidiaries, and any such judgments or orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders or decrees shall be entered against the Borrower and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of $10,000,000,
and any such judgments, orders or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof, and the
filing of any judgment lien, is effectively stayed or prohibited) from the entry
thereof;
 
(h)            Bankruptcy:  any of the following shall occur:
 
(i)
the Borrower or any of its Subsidiaries (the Borrower and each such Subsidiary,
each a "Principal Party") shall commence a voluntary case concerning itself
under the Bankruptcy Code;

(ii)
an involuntary case is commenced against any Principal Party under the
Bankruptcy Code and the petition is not controverted within 10 days, or is not
dismissed within 60 days, after commencement of the case;

(iii)
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of any Principal Party;

(iv)
any Principal Party commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a "conservator") of
itself or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to such
Principal Party;

(v)
any such proceeding of the type set forth in clause (iv) above is commenced
against any Principal Party to the extent such proceeding is consented by such
Person or remains undismissed for a period of 60 days;

(vi)
any Principal Party is adjudicated insolvent or bankrupt;

(vii)
any order of relief or other order approving any such case or proceeding is
entered;

 
65

--------------------------------------------------------------------------------




(viii)
any Principal Party suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of 60 days;

(ix)
   any Principal Party makes a general assignment for the benefit of creditors
or generally does not pay its debts as such debts become due; or

(x)
   any corporate (or similar organizational) action is taken by any Principal
Party for the purpose of effecting any of the foregoing.

(i)            ERISA:  (i) any of the events described in clauses (i) through
(viii) of Section 8.1(e) shall have occurred; or (ii) there shall result from
any such event or events the imposition of a Lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and (iii)
any such event or events or any such Lien, security interest or liability,
individually, and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect; or
 
(j)            Change of Control:  there occurs a Change of Control.
 
Section 10.2.                          Acceleration; Remedies.  Upon the
occurrence of any Event of Default, and at any time thereafter, if any Event of
Default shall then be continuing, the Administrative Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:
 
(a)            declare the Total Commitment terminated, whereupon the Commitment
of each Lender shall forthwith terminate immediately without any other notice of
any kind;
 
(b)            declare the principal of and any accrued interest in respect of
all Loans and all other Obligations owing hereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and/or
 
(c)            terminate any Letter of Credit that may be terminated in
accordance with its terms;
 
(d)            direct the Borrower to pay (and the Borrower hereby agrees that
on receipt of such notice or upon the occurrence of an Event of Default with
respect to the Borrower under Section 11.1(h), it will pay) to the
Administrative Agent an amount of cash equal to the aggregate Stated Amount of
all Letters of Credit then outstanding (such amount to be held as security for
the Borrower's (and any Subsidiary that is an account party) reimbursement
obligations in respect thereof); and/or
 
(e)            exercise any other right or remedy available under any of the
Credit Documents or applicable law;
 
provided that, if an Event of Default specified in Section 10.1(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.
Section 10.3.                          Application of Liquidation Proceeds.  All
monies received by the Administrative Agent or any Lender from the exercise of
remedies hereunder or under the other Credit Documents or under any other
documents relating to this Agreement shall, unless otherwise required by the
terms of the other Credit Documents or by applicable law, be applied as follows:
66

--------------------------------------------------------------------------------

(a)            first, to the payment of all expenses (to the extent not
otherwise paid by the Borrower or any of the other Credit Parties) incurred by
the Administrative Agent and the Lenders in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, reasonable documented attorneys' fees, court costs and any
foreclosure expenses;
 
(b)            second, to the payment pro rata of interest then accrued on the
outstanding Loans;
 
(c)            third, to the payment pro rata of any fees then accrued and
payable to the Administrative Agent, any Letter of Credit Issuer or any Lender
under this Agreement in respect of the Loans or the Letter of Credit
Outstandings;
 
(d)            fourth, to the payment pro rata of (A) the principal balance then
owing on the outstanding Loans and (B) the Stated Amount of the Letter of Credit
Outstandings (to be held and applied by the Administrative Agent as security for
the reimbursement obligations in respect thereof);
 
(e)            fifth, to the payment to the Lenders of any amounts then accrued
and unpaid under Sections 2.6, 2.7, and 5.4, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata;
 
(f)            sixth, to the payment pro rata of all other amounts owed by the
Borrower to the Administrative Agent, to any Letter of Credit Issuer or any
Lender under this Agreement or any other Credit Document; and
 
(g)            finally, any remaining surplus after all of the Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
 
ARTICLE XI.
THE ADMINISTRATIVE AGENT
Section 11.1.                          Appointment.  Each Lender hereby
irrevocably designates and appoints KeyBank as Administrative Agent to act as
specified herein and in the other Credit Documents, and each such Lender hereby
irrevocably authorizes KeyBank as the Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto.  The Administrative Agent agrees to act as such
upon the express conditions contained in this Article XI.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Credit Documents, nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.  The provisions of this Article XI are solely
for the benefit of the Administrative Agent, and the Lenders, and the Borrower
or any of its Subsidiaries shall not have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower or any of
its Subsidiaries.
67

--------------------------------------------------------------------------------

Section 11.2.                          Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other Credit
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 11.3.
 
Section 11.3.                          Exculpatory Provisions.  Neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Credit Document (except for its or
such Person's own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any of its Subsidiaries or any of their
respective officers contained in this Agreement, any other Credit Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document or for any failure of the Borrower or any
Subsidiary of the Borrower or any of their respective officers to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of its Subsidiaries.  The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.
 
Section 11.4.                          Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, e-mail or other electronic transmission,
facsimile transmission, telex or teletype message, statement, order or other
document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other
Credit Documents in accordance with a request of the Required Lenders (or all of
the Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable, as to any matter that, pursuant to Section 12.11, can only be
effectuated with the consent of all Lenders, or all Lenders (other than any
Defaulting Lender), as the case may be), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
Section 11.5.                          Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
"notice of default." If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
68

--------------------------------------------------------------------------------

 
Section 11.6.                          Non-Reliance.  Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrower or any of
its respective Subsidiaries, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
respective Subsidiaries and made its own decision to make its Loans hereunder
and enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower and its respective Subsidiaries.  The
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Borrower or any of its respective Subsidiaries that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
 
Section 11.7.                          Indemnification.  The Lenders agree to
indemnify the Administrative Agent and its Related Parties ratably according to
their respective Loans and Percentages of the Unutilized Total Commitment, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Party in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Party under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by the Borrower, provided that no
Lender shall be liable to the Administrative Agent or such Related Party for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent's or such Related Party's
gross negligence or willful misconduct.  If any indemnity furnished to the
Administrative Agent or any Related Party for any purpose shall, in the opinion
of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section 11.7 shall survive the payment of all
Obligations.
 
Section 11.8.                          The Administrative Agent in Individual
Capacity.  The Administrative Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower,
its Subsidiaries and their Affiliates as though not acting as Administrative
Agent hereunder.  With respect to the Loans made by it and all Obligations owing
to it, the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall include the
Administrative Agent in its individual capacity.
69

--------------------------------------------------------------------------------

Section 11.9.                          Successor Administrative Agent.  The
Administrative Agent may resign at any time upon not less than 30 days notice to
the Lenders, each Letter of Credit Issuer and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent, provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any Letter of Credit Issuer under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 After the retiring Administrative Agent's resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 12.1 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
Section 11.10.                       Other Agents.  Any Lender identified herein
as a Co-Agent, Syndication Agent, Documentation Agent, Co-Documentation Agent,
Managing Agent, Manager, Lead Arranger, Arranger or any other corresponding
title, other than "Administrative Agent," shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Credit Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
 
ARTICLE XII.
MISCELLANEOUS
Section 12.1.                          Payment of Expenses.
 
(a)            Irrespective of whether the transactions contemplated hereby are
consummated, the Borrower agrees to pay (or reimburse the Administrative Agent
for) all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and the syndication of the Commitments, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
70

--------------------------------------------------------------------------------

 
(b)            The Borrower agrees to pay (or reimburse the Administrative
Agent, the Lenders and their Affiliates for) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with any amendment, waiver, consent or other modification of or
relating to any of the Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.
 
(c)            The Borrower agrees to pay (or reimburse the Administrative
Agent, the Lenders and their Affiliates for) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Credit Documents or the other
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of each counsel to the Administrative
Agent and any Lender (including allocated costs of internal counsel so long as
such costs do not represent services that are duplicative of services provided
by any external counsel retained by the Administrative Agent or any such
Lender).
 
(d)            Without limitation of the preceding Section 12.1(c), in the event
of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of the Borrower or any of its Subsidiaries, the Borrower agrees to pay
all costs of collection and defense, including reasonable attorneys' fees in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable together
with all required service or use taxes.
 
(e)            The Borrower agrees to pay and hold the Administrative Agent and
each of the Lenders harmless from and against any and all present and future
stamp and other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified Person) to pay such
taxes.
 
(f)            The Borrower agrees to indemnify the Administrative Agent, each
Lender, and their respective Related Parties and Affiliates (collectively, the
"Indemnitees") from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses reasonably incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of
 
(i)
any investigation, litigation or other proceeding (whether or not any Lender is
a party thereto) related to the entering into and/or performance of any Credit
Document or the use of the proceeds of any Loans hereunder or the consummation
of any transactions contemplated in any Credit Document, other than any such
investigation, litigation or proceeding arising out of transactions solely
between any of the Lenders or the Administrative Agent, transactions solely
involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other governmental authority having jurisdiction over it, or

(ii)
the actual or alleged presence of Hazardous Materials in the air, surface water
or groundwater or on the surface or subsurface of any Real Property owned,
leased or at any time operated by the Borrower or any of its Subsidiaries, the
release, generation, storage, transportation, handling or disposal of Hazardous
Materials at any location, whether or not owned or operated by the Borrower or
any of its Subsidiaries, if the Borrower or any such Subsidiary could have or is
alleged to have any responsibility in respect thereof, the non-compliance of any
such Real Property with foreign, federal, state and local laws, regulations and
ordinances (including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against the Borrower or any of its Subsidiaries, in
respect of any such Real Property,

71

--------------------------------------------------------------------------------

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or of any other
Indemnitee who is such Person or an Affiliate of such Person). To the extent
that the undertaking to indemnify, pay or hold harmless any Person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.
Section 12.2.                          Right of Setoff.  In addition to any
rights now or hereafter granted under applicable law or otherwise, and not by
way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, each Lender is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches, agencies and Affiliates
of such Lender wherever located) to or for the credit or the account of the
Borrower against and on account of the Obligations and liabilities of the
Borrower to such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations of the
Borrower purchased by such Lender pursuant to Section 12.4(c), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although such Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.  Each
Lender agrees promptly to notify the Borrower after any such set off and
application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.
 
Section 12.3.                          Notices.
 
(a)            Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subparagraph (c) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows:
 
(i)
if to the Borrower or any other Credit Party, to it at c/o CH Energy Group,
Inc., 284 South Avenue, Poughkeepsie, New York  12601, Attention: Christopher
Capone (Telecopier No. (845) 486-5459; Telephone No. (845) 486-5439);

(ii)
if to the Administrative Agent, to KeyBank National Association, 127 Public
Square, Cleveland, Ohio 44114, Attention: Sherrie Manson (Telecopier No. (216)
689-4981; Telephone No. (216) 689-3443); and

(iii)
if to a Lender, to it at its address (or telecopier number) set forth on Annex I
hereto or, in the case of any Lender that becomes a party to this Agreement by
way of assignment under Section 12.4 of this Agreement, to it at the address set
forth in the Assignment Agreement to which it is a party;

(b)            Receipt of Notices.  Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent and receipt has been confirmed by telephone.
 Notices delivered through electronic communications to the extent provided in
subparagraph (c) below, shall be effective as provided in such subparagraph (c).
72

--------------------------------------------------------------------------------

 
(c)            Electronic Communications.  Notices and other communications to
the Administrative Agent, a Letter of Credit Issuer or any Lender pursuant to
Section 8.1(a), (b), (c), (f), (g) or (h) may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent.  The Administrative
Agent or the Borrower may, in its discretion, agree in a separate writing to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(d)            Change of Address.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 12.3(a).
 
Section 12.4.                          Benefit of Agreement.
 
(a)            Successors and Assigns Generally.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns, provided that the Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of all the Lenders (other than any Defaulting Lender),
and, provided, further, that any assignment by a Lender of its rights and
obligations hereunder shall be effected in accordance with Section 12.4(c).
 
(b)            Participations.  Notwithstanding the foregoing, each Lender may
at any time grant participations in any of its rights hereunder or under any of
the Notes to any Person (other than any Credit Party or any of their Affiliates
or a natural Person), provided that in the case of any such participation,
 
(i)
the participant shall not have any rights under this Agreement or any of the
other Credit Documents, including rights of consent, approval or waiver (the
participant's rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii)
the Swing Line Lender may only assign its Swing Line Commitment and its Swing
Line Loans as an entirety and only if the assignee thereof is or becomes a
Lender with a Revolving Commitment,

(iii)
such Lender's obligations under this Agreement (including, without limitation,
its Commitment hereunder) shall remain unchanged,



73

--------------------------------------------------------------------------------



 
(iv)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations,

(v)
such Lender shall remain the holder of any Note for all purposes of this
Agreement, and

(vi)
the Borrower, the Administrative Agent, and the other Lenders shall continue to
deal solely and directly with the selling Lender in connection with such
Lender's rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Sections 2.6, 2.7 and 5.5 of this Agreement to the extent that such Lender would
be entitled to such benefits if the participation had not been entered into or
sold (provided that the participant shall only be entitled to the benefits of
Section 5.5 to the extent that it complies with the requirements of that section
as though it were a Lender),

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity or change the scheduled repayments of the Loans in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant's participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (x) release any guarantor from its
guaranty of any of the Obligations, except strictly in accordance with the terms
of the Credit Documents, or (y) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement.
 
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the "Participant Register").  A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register.  The Participant Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
(c)            Assignments by Lenders.  Any Lender may assign all, or if less
than all, a fixed portion, of its Loans and/or Commitment and its rights and
obligations hereunder to one or more Eligible Assignees, each of which shall
become a party to this Agreement as a Lender by execution of an Assignment
Agreement, provided that
 
(i)
except in the case of (x) an assignment of the entire remaining amount of the
assigning Lender's Loans and/or Commitment or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of each such assignment of such Commitment (which
for this purpose includes the Loans outstanding thereunder), shall not be less
than $5,000,000 (or, if greater, in integral multiples of $1,000,000 in excess
thereof),

74

--------------------------------------------------------------------------------

(ii)
the Swing Line Lender may only assign its Swing Line Commitment and its Swing
Line Loans as an entirety and only if the assignee thereof is or becomes a
Lender with a Revolving Commitment,

(iii)
in the case of any assignment to an Eligible Assignee at the time of any such
assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders,

(iv)
upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower's expense, to such new Lender and to the
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.4 (with appropriate modifications) to the extent needed to reflect the
revised Commitments,

(v)
unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500,

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.
To the extent of any assignment pursuant to this Section 12.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.
At the time of each assignment pursuant to this Section 12.4(c) to a Person that
is not already a Lender hereunder and that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable an Exemption Certificate) described in Section 5.5(b).  To the extent
that an assignment of all or any portion of a Lender's Commitment and related
outstanding Obligations pursuant to this Section 12.4(c) would, at the time of
such assignment, result in increased costs under Section 5.5 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
Nothing in this Section 12.4(c) shall prevent or prohibit (i) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it.  No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.
(d)            No SEC Registration or Blue Sky Compliance.  Notwithstanding any
other provisions of this Section 12.4, no transfer or assignment of the
interests or obligations of any Lender hereunder or any grant of participation
therein shall be permitted if such transfer, assignment or grant would require
the Borrower to file a registration statement with the SEC or to qualify the
Loans under the "Blue Sky" laws of any State.
 
(e)            Representations of Lenders.  Each Lender initially party to this
Agreement hereby represents, and each Person that became a Lender pursuant to an
assignment permitted by this Section 12.4 will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other "accredited" investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that subject to the preceding Sections 12.4(b) and (c), the disposition
of any promissory notes or other evidences of or interests in Indebtedness held
by such Lender shall at all times be within its exclusive control.
 
75

--------------------------------------------------------------------------------

Section 12.5.                          No Waiver; Remedies Cumulative.  No
failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand.  Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Letter of
Credit Issuer may have had notice or knowledge of such Default or Event of
Default at the time.  The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies that the Administrative
Agent or any Lender would otherwise have.
 
Section 12.6.                          Payments Pro Rata; Sharing of Setoffs.
 
(a)            The Administrative Agent agrees that promptly after its receipt
of each payment from or on behalf of the Borrower in respect of any Obligations,
it shall distribute such payment to the Lenders (other than any Lender that has
expressly waived in writing its right to receive its pro rata share thereof) pro
rata based upon their respective shares, if any, of the Obligations with respect
to which such payment was received.  As to any such payment received by the
Administrative Agent prior to 1:00 P.M. (local time at the Payment Office) in
funds that are immediately available on such day, the Administrative Agent will
use all reasonable efforts to distribute such payment in immediately available
funds on the same day to the Lenders as aforesaid.
 
(b)            Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker's lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) that is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount, provided that (i) if all or
any portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest, and (ii) the provisions of this
Section 12.6(b) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
pursuant to Section 12.4, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 12.6(b) shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
76

--------------------------------------------------------------------------------

(c)            Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 12.6(a) and (b) shall be subject to the
express provisions of this Agreement that require, or permit, differing payments
to be made to Lenders that are not Defaulting Lenders, as opposed to Defaulting
Lenders.
 
(d)            If any Lender shall fail to make any payment required to be made
by it to the Administrative Agent pursuant to Section 2.3(b), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations to the Administrative Agent under such Sections until all such
unsatisfied obligations are fully paid.
 
Section 12.7.                          Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial.
 
(a)            THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.  Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the Supreme Court of the State of New
York sitting in New York County or in the United States District Court of the
Southern District of New York, and, by execution and delivery of this Agreement,
the Borrower hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  The Borrower hereby further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the Borrower at its address for notices pursuant to Section 12.3,
such service to become effective 30 days after such mailing or at such earlier
time as may be provided under applicable law.  Nothing herein shall affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Borrower in any other jurisdiction.
 
(b)            The Borrower hereby irrevocably waives any objection that it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in Section 12.7(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
(c)            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
77

--------------------------------------------------------------------------------

Section 12.8.                 Counterparts.  This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same agreement.
 
Section 12.9.                          Integration.  This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, for its own account and benefit and/or for the
account, benefit of, and distribution to, the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.
 
Section 12.10.                      Headings Descriptive.  The headings of the
several sections and other portions of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
 
Section 12.11.                       Amendment or Waiver.
 
(a)            Neither this Agreement nor any other Credit Document, nor the
terms hereof or thereof, may be amended, changed, waived or otherwise modified
unless such amendment, change, waiver or other modification is in writing and
signed by the Borrower and the Administrative Agent, and also signed (or
consented to in writing by) the Required Lenders, provided that
 
(i)
 
(ii)
no change in, or waiver or other modification otherwise affecting, the amount or
time of any scheduled or mandatory reduction in or termination of the Total
Commitment provided for in Section 4.3 to which a Lender shall be entitled,
shall be made without the written consent of each Lender;
no change, waiver or other modification shall:


(A)
increase (1) the Commitment of any Lender hereunder, without the written consent
of such Lender, or (2) the Total Revolving Commitment, without the consent of
all of the Lenders, except any increase pursuant to and in accordance with
Section 2.1(b);

(B)
extend or postpone any Maturity Date provided for herein that is applicable to
any Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is a Participant pursuant to Section 3.4 beyond
the latest expiration date for a Letter of Credit provided for herein, or extend
or postpone any scheduled expiration or termination date provided for herein
that is applicable to a Commitment of any Lender, without the written consent of
such Lender;

(C)
reduce the principal amount of any Loan made by any Lender, or reduce the rate
or extend the time of payment of, or excuse the payment of, interest thereon
(other than as a result of waiving the applicability of any post-default
increase in interest rates), without the written consent of such Lender; or

78

--------------------------------------------------------------------------------

(D)
reduce the rate or extend the time of payment of, or excuse the payment of, any
Fees to which any Lender is entitled hereunder, without the written consent of
such Lender; and

(iii)
no change, waiver or other modification shall, without the written consent of
each Lender (other than a Defaulting Lender) affected thereby,

(A)
release the Borrower from any obligations as a guarantor of its Subsidiaries'
obligations under any Credit Document, except in accordance with the express
terms of this Agreement;

(B)
amend, modify or waive any provision of this Section 12.11, or Section 10.3,
11.7, 12.1, 12.4 or 12.6, or any other provision of any of the Credit Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments under a particular Facility, is by the terms of such provision
explicitly required;

(C)
reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(D)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, except in accordance with the express terms of
this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 12.11 shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.
 
(b)            No provision of Article III or XI may be amended without the
consent of (x) any Letter of Credit Issuer adversely affected thereby or (y) the
Administrative Agent, respectively.
 
Section 12.12.                                        Survival of Indemnities.
 All indemnities set forth herein including, without limitation, in Section 2.6,
2.7, 5.4, 11.7 or 12.1 shall survive the execution and delivery of this
Agreement and the making and repayment of Loans.
 
Section 12.13.                                        Domicile of Loans.  Each
Lender may transfer and carry its Loans at, to or for the account of any branch
office, subsidiary or affiliate of such Lender, provided that the Borrower shall
not be responsible for costs arising under Section 2.6 resulting from any such
transfer (other than a transfer pursuant to Section 2.8) to the extent not
otherwise applicable to such Lender prior to such transfer.
 
Section 12.14.                                        Confidentiality.
 
(a)            The Administrative Agent, each Letter of Credit Issuer and the
Lenders each agrees to maintain the confidentiality of all Confidential
Information (as defined below), except that Confidential Information may be
disclosed (i) to its and its Affiliates' directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), but in each case subject to
applicable law and internal confidentiality policies and restrictions, (ii) to
any direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty's professional advisor, so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 12.14, (iii) to the extent requested
by any regulatory authority, (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (v) to any other party
to this Agreement, (vi) to any other creditor of the Borrower or any other
Credit Party that is a direct or intended beneficiary of any of the Credit
Documents, (vii) in connection with the exercise of any remedies hereunder or
under any of the other Credit Documents, or any suit, action or proceeding
relating to this Agreement or any of the other Credit Documents or the
enforcement of rights hereunder or thereunder, (viii) subject to an agreement
containing provisions substantially the same as those of this Section 12.14, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (ix) with the consent
of the Borrower, or (x) to the extent such Confidential Information (A) becomes
publicly available other than as a result of a breach of this Section 12.14, or
(B) becomes available to the Administrative Agent, any Letter of Credit Issuer
or any Lender on a non-confidential basis from a source other than the Borrower.
79

--------------------------------------------------------------------------------

(b)            As used in this Section, "Confidential Information" shall mean
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Letter of Credit Issuer or any Lender on a
non-confidential basis prior to disclosure by the Borrower, provided that in the
case of information received from the Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential.
 Notwithstanding anything herein to the contrary, "Confidential Information"
shall not include, and the Administrative Agent and each Lender may disclose to
any and all Persons, without limitation of any kind, any information with
respect to the "tax treatment" and "tax structure" (as such terms are defined in
Section 1.6011-4 of the Code regulations) of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to the Administrative Agent or such Lender relating to such
tax treatment and tax structure.
 
(c)            Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section 12.14 shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Confidential
Information as such Person would accord to its own confidential information.
 The Borrower hereby agrees that the failure of the Administrative Agent, any
Letter of Credit Issuer or any Lender to comply with the provisions of this
Section 12.14 shall not relieve the Borrower, or any other Credit Party, of any
of its obligations under this Agreement or any of the other Credit Documents.
 
Section 12.15.                                        Lender Register.  The
Borrower hereby designates the Administrative Agent to serve as its agent,
solely for purposes of this Section 12.15, to maintain a register (the "Lender
Register") on or in which it will record the names and addresses of the Lenders,
and the Commitments from time to time of each of the Lenders, the Loans made to
the Borrower by each of the Lenders and each repayment and prepayment in respect
of the principal amount of such Loans of each such Lender.  Failure to make any
such recordation, or (absent manifest error) any error in such recordation,
shall not affect the Borrower's obligations in respect of such Loans.  With
respect to any Lender, the transfer of the Commitment of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitment shall not be effective until such transfer is recorded on the Lender
Register maintained by the Administrative Agent with respect to ownership of
such Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor.  The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to
Section 12.4(c).  The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature that may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 12.15, except
to the extent attributable to the gross negligence or willful misconduct of the
Administrative Agent. The Lender Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
80

--------------------------------------------------------------------------------

Section 12.16.                                        Limitations on Liability
of the Letter of Credit Issuers.  The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to the use of such Letters of Credit.  Neither any Letter of Credit Issuer nor
any of its officers or directors shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by a Letter of Credit Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower (or another Credit Party that is the account party in respect of the
Letter of Credit in question) shall have a claim against a Letter of Credit
Issuer, and a Letter of Credit Issuer shall be liable to the Borrower (or such
Credit Party), to the extent of any direct, but not consequential, damages
suffered by the Borrower (or such Credit Party) that the Borrower (or such
Credit Party) prove were caused by (i) such Letter of Credit Issuer's willful
misconduct or gross negligence in determining whether documents presented under
a Letter of Credit comply with the terms of such Letter of Credit or (ii) such
Letter of Credit Issuer's willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, a Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation.
 
Section 12.17.                                        General Limitation of
Liability.  No claim may be made by the Borrower, any Lender, the Administrative
Agent, any Letter of Credit Issuer or any other Person against the
Administrative Agent, any Letter of Credit Issuer or any other Lender or the
Affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Credit Documents, or any act, omission or event occurring in connection
therewith; and each of the Borrower, each Lender, the Administrative Agent and
each Letter of Credit Issuer hereby, to the fullest extent permitted under
applicable law, waives, releases and agrees not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
Section 12.18.                                        No Duty.  All attorneys,
accountants, appraisers, consultants and other professional Persons (including
the firms or other entities on behalf of which any such Person may act) retained
by the Administrative Agent or any Lender with respect to the transactions
contemplated by the Credit Documents shall have the right to act exclusively in
the interest of the Administrative Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to the Borrower, to any of its
Subsidiaries, or to any other Person, with respect to any matters within the
scope of such representation or related to their activities in connection with
such representation.  The Borrower agrees, on behalf of itself and its
Subsidiaries, not to assert any claim or counterclaim against any such Persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.
 
Section 12.19.                                        Lenders and Agent Not
Fiduciary to Borrower.  The relationship among the Borrower and its respective
Subsidiaries, on the one hand, and the Administrative Agent, each Letter of
Credit Issuer and the Lenders, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent, each Letter of Credit Issuer and the
Lenders have no fiduciary or other special relationship with the Borrower and
its respective Subsidiaries, and no term or provision of any Credit Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.
81

--------------------------------------------------------------------------------

Section 12.20.                                        Survival of
Representations and Warranties.  All representations and warranties herein shall
survive the making of Loans, the execution and delivery of this Agreement, the
Notes and the other documents the forms of which are attached as Exhibits
hereto, the issue and delivery of the Notes, any disposition thereof by any
holder thereof, and any investigation made by the Administrative Agent or any
Lender or any other holder of any of the Notes or on its behalf.  All statements
contained in any certificate or other document delivered to the Administrative
Agent or any Lender or any holder of any Notes by or on behalf of the Borrower
or of its Subsidiaries pursuant hereto or otherwise specifically for use in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower hereunder, made as of the
respective dates specified therein or, if no date is specified, as of the
respective dates furnished to the Administrative Agent or any Lender.
 
Section 12.21.                                        Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 12.22.                                        Independence of Covenants.
 All covenants hereunder shall be given independent effect so that if a
particular action, event, condition or circumstance is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations or restrictions of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or event, condition or circumstance exists.
 
Section 12.23.                                        Interest Rate Limitation.
 Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
"Charges"), shall exceed the maximum lawful rate (the "Maximum Rate") that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Base Rate to the date of
repayment, shall have been received by such Lender.
 
Section 12.24.                                        Amendment Effective.  The
parties hereto agree that (i) this Agreement amends and restates in its entirety
the Amended Credit Agreement and (ii) references to the "Credit Agreement" in
the other Credit Documents shall be considered references to this Agreement.
 Notwithstanding the foregoing or any other provision hereof, this Agreement
does not constitute a novation of the Previous Agreements or serve to terminate
Section 11.12 of the Previous Agreements or any of Borrower's obligations
thereunder.
 
[Remainder of page intentionally left blank; signature pages follow.]
82

--------------------------------------------------------------------------------



                                                                               

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

CH ENERGY GROUP, INC.     By: /s/ Stacey Renner Name: Stacey Renner Title:
Treasurer

 
 
 
 
 
Signature Pages
to
CH Energy Group, Inc. Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION,
 as a Lender, as a Letter of Credit Issuer, as the Swing Line Lender and as the
Administrative Agent
    By: /s/ Sherrie I. Manson Name: Sherrie I. Manson Title: Sr. Vice President

 
 
 
 
 
Signature Pages
to
CH Energy Group, Inc. Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
  as a Lender and as Co-Syndicated Agent
    By: /s/ Scott McNamara Name: Scott McNamara Title: Senior Underwriter

 
 
 
 
 
Signature Pages
to
CH Energy Group, Inc. Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


HSBC BANK USA, N.A.
  as a Lender and as Co-Syndication Agent
    By: /s/ Frank M. Eassa Name: Frank M. Eassa Title: Vice President

 
 
 
 
 
Signature Pages
to
CH Energy Group, Inc. Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
  as a Lender
    By: /s/ Karen D. Finnerty Name: Karen D. Finnerty Title: Senior Vice
President

 
 
 
 
 
Signature Pages
to
CH Energy Group, Inc. Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


ANNEX I

INFORMATION AS TO LENDERS
Name of Lender
Commitments
Notice Address
KeyBank National Association
Revolving Commitment:
 
$35,000,000
 
Swing Line Commitment:
 
$15,000,000
 
 
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Facsimile:  (216) 689-3443
Attention:  Sherrie Manson
JPMorgan Chase Bank, N.A.
Revolving Commitment:
 
$22,500,000
JPMorgan Chase Bank, N.A.
12 Corporate Woods Blvd.
Albany, New York 12211
Facsimile:  (518) 433-0295
Attention:  Kathy Jewett
HSBC Bank USA
Revolving Commitment:
 
$22,500,000
 
 
HSBC Bank USA
801 Auto Park Place
Newburgh, New York 12550
Facsimile: (845) 569-8107
Attention:  Wanda Flynn
Bank of America, N.A.
Revolving Commitment:
 
$20,000,000
 
 
Bank of America, N.A.
Peter D. Kiernan Plaza
Mail Code: NY6-543-03-02
Albany, New York 12207
Facsimile:  (518) 447-3768
Attention:  Debbie Bayer



                                                                               

--------------------------------------------------------------------------------


Schedule 7.1
Name
State or other Jurisdiction
of Incorporation
 
CH Energy Group, Inc.
New York
Subsidiaries
 
Central Hudson Gas & Electric Corporation
New York
Central Hudson Enterprises Corporation
New York
Griffith Energy Services, Inc.
New York

 
2

--------------------------------------------------------------------------------

 

Schedule 9.3
PERMITTED LIENS


CH Energy Group, Inc.


None.


Central Hudson Enterprises Corporation



1. Secured Parties:  Texas Commerce Bank National Association, successor in
interest to Ameritrust Texas National Association; assigned to JPMorgan Chase
Bank which changed its name to The Bank of New York, N.A.

Jurisdiction:  New York
File Date:  01/30/02 (File No. 023923)
Amended to change name of Debtor:  02/19/02 (File No. 039939)
Assignment to JPMorgan Chase Bank:  03/11/02 (File No. 056202)
Continuation:  01/30/07 (File No. 200701305112243)
Amendment to change name of Secured Party:  02/22/07 (File No. 200702225186609)
Continuation:  01/30/12 (File No. 201201305122536)
Collateral:  All of the Debtor's right, title, interest, claim, demand, benefit,
power and privilege of the Debtor in, to and under the Debtor's interest as a
limited partner in Montclair Cogeneration Project Associates Limited Partnership
(the "Company") and any other interest in the Company.


Central Hudson Gas & Electric Corporation


1.                   Secured Parties:  De Lage Landen Financial Services, Inc.
Jurisdiction:  New York
File Date:  04/21/03 (File No. 200304210858855)
Continuation:  02/06/08 (File No. 200802065128302)
Collateral:  1 Minolt D1551 31004358 2 Minolt D1551 31004670 3 Minolt D1551
31004430 4 Minolt D1850 22001567 5 Minolt EP6001 3129818 6 Minolt D1251 31758841
7 Minolt EP2030 31740340 8 Minolt D1351 31742658 9 Minolt EP1085 31718672 10
Minolt EP1085 31719078 11 Minolt D1181 317456 12 Minolt EP1085 31718671 13
Minolt EP1085 31704569 14 Minolt D1351 31742665 15 Minolt EP3000 31722799 16
Minolt D1450 31737181 17 Minolt D1551 31004372 18 Minolt D1351 31742667 19
Minolt EP2030 31740341 including all components, additions, upgrades,
attachments, accessions, subsititutions, replacements and proceeds of the
foregoing.  This filing is for precautionary purposes in connection with an
equipment leasing transaction and is not to be construed as indicating that the
transaction is other than a true lease.
 
3

--------------------------------------------------------------------------------

 
2.                   Secured Parties:  De Lage Landen Financial Services, Inc.
Jurisdiction:  New York
File Date:  04/26/07 (File No. 200704260329814)
Continuation:  03/09/12 (File No. 201203095283410)
Collateral:  Lease Equipment on Schedule A including all components, additions,
upgrades, attachments, accessions, substitutions, replacement and proceeds of
the foregoing.  This filing is for precautionary purposes in connection with an
equipment leasing transaction and is not to be construed as indicating that the
transaction is other than a true lease.


3.                   Secured Parties:  Toshiba Financial Svcs
Jurisdiction:  New York
File Date:  11/06/09 (File No. 200911060639274)
Collateral:  All equipment leased or financed by Secured Party to or for Debtor
pursuant to Secured Party's Contract Number 25005157, together with all
additions, attachments, accessories and substitutions to or for the same, and
all proceeds of the foregoing.


Griffith Energy Services, Inc.


None.
 
4

--------------------------------------------------------------------------------

 

Schedule 9.6


Under its current corporate structure, Parent and certain of its Subsidiaries
have no direct employees.  All employees are employed directly by Subsidiary
operating companies.  The corporate functions administered and executed for the
benefit of Parent and its Subsidiaries as a group generally originate at the
Utility.  The guidelines for allocating costs that are corporate in nature among
and between Parent and its Subsidiaries were prescribed by the New York State
Public Service Commission in Case 96-E-0909.  That case addressed the Utility's
restructuring and the formation of Parent.  That case was approved by the
Commission in Opinion 98-14, issued and effective June 30, 1998.
 
 
5

--------------------------------------------------------------------------------

                                 

EXHIBIT A-1

REVOLVING NOTE

$35,000,000.00 Cleveland, Ohio

October 19, 2012
FOR VALUE RECEIVED, the undersigned CH ENERGY GROUP, INC., a New York
corporation (herein, together with its respective successors and assigns, the
"Borrower"), jointly and severally, each hereby promises to pay to the order of
KeyBank National Association (the "Lender"), in lawful money of the United
States of America and in immediately available funds, at the Payment Office
(such term and certain other terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement referred to below) of KeyBank
National Association (the "Administrative Agent"), the principal sum of
THIRTY-FIVE MILLION DOLLARS AND 00/100 ($35,000,000.00) or, if less, the then
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, on the Maturity Date.
The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.5 of the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Second Amended and
Restated Credit Agreement, dated as of October 19, 2012, among the Borrower, the
lending institutions from time to time party thereto (including the Lender), and
the Administrative Agent (as the same may from time to time be further amended,
restated, supplemented or otherwise modified, the "Credit Agreement"), and is
entitled to the benefits thereof and of the other Credit Documents.  As provided
in the Credit Agreement, this Note is subject to mandatory prepayment prior to
the Maturity Date, in whole or in part.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note as of
the date first written above.
 

CH ENERGY GROUP, INC.     By: /s/ Stacey Renner Name: Stacey Renner Title:
Treasurer

                     
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

SWING LINE NOTE

$15,000,000 Cleveland, Ohio

October 19, 2012
FOR VALUE RECEIVED, the undersigned CH ENERGY GROUP, INC., a New York
corporation (herein, together with its respective successors and assigns, the
"Borrower"), jointly and severally, each hereby promises to pay to the order of
KEYBANK NATIONAL ASSOCIATION (the "Lender"), in lawful money of the United
States of America in immediately available funds, at the Payment Office (such
term and certain other terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement referred to below) of KeyBank
National Association (the "Administrative Agent"), the principal sum of FIFTEEN
MILLION DOLLARS AND 00/100 ($15,000,000) or, if less, the then unpaid principal
amount of all Swing Line Loans made by the Lender to the Borrower pursuant to
the Credit Agreement.  The Borrower will pay the principal amount of any Swing
Line Loan on the maturity date specified therefor in the Notice of Borrowing,
Continuation or Conversion relating thereto, which maturity date shall in no
event be more than 14 days following the date such Swing Line Loan was made.
The Borrower promises also to pay interest on the unpaid principal amount of
each Swing Line Loan made by the Lender in like money at such office from the
date of such Swing Line Loan until paid at the rates and at the times provided
in Section 2.5 of the Credit Agreement.
This Note is one of the Swing Line Notes referred to in the Second Amended and
Restated Credit Agreement, dated as of October 19, 2012, among the Borrower, the
lending institutions from time to time party thereto (including the Lender), and
the Administrative Agent (as the same may from time to time be amended,
restated, supplemented or otherwise modified, the "Credit Agreement"), and is
entitled to the benefits thereof and of the other Credit Documents.  As provided
in the Credit Agreement, this Note is subject to mandatory prepayment prior to
the maturity date of any Swing Line Loan, in whole or in part.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note as of
the date first written above.
 

CH ENERGY GROUP, INC.     By: /s/ Stacey Renner Name: Stacey Renner Title:
Treasurer



 
 
 

 

--------------------------------------------------------------------------------



 

EXHIBIT B-1
NOTICE OF BORROWING, CONTINUATION OR CONVERSION
 
______________, 20___
KeyBank National Association,
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
127 Public Square
Cleveland, Ohio 44114
Attention: ____________________________
Re:            Notice of Borrowing, Continuation or Conversion


Ladies and Gentlemen:
[For a Borrowing:
The undersigned, CH Energy Group, Inc., a New York corporation (the "Company"),
refers to the Second Amended and Restated Credit Agreement, dated as of October
19, 2012 (as the same may from time to time be further amended, modified or
supplemented, the "Credit Agreement," the terms defined therein being used
herein as therein defined), among the Company, as Borrower, the lending
institutions from time to time party thereto (the "Lenders"), and KeyBank
National Association, as Administrative Agent for such Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.2(b) of the Credit Agreement,
that the undersigned hereby requests one or more Borrowings under the Credit
Agreement, and in that connection therewith sets forth in the schedule attached
hereto the information relating to each such Borrowing (collectively the
"Proposed Borrowing") as required by Section 2.2(b) of the Credit Agreement.
The undersigned hereby specifies that the Proposed Borrowing will consist of
Loans as indicated in the schedule attached hereto.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)            the representations and warranties of the Credit Parties
contained in the Credit Agreement and the other Credit Documents are and will be
true and correct in all material respects, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and
(B)            no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.]
[For a Continuation:
The undersigned, CH Energy Group, Inc., a New York corporation (the "Company"),
refers to the Second Amended and Restated Credit Agreement, dated as of October
19, 2012 (as the same may from time to time be further amended, modified or
supplemented, the "Credit Agreement," the terms defined therein being used
herein as therein defined), among the Company, as Borrower, the lending
institutions from time to time party thereto (the "Lenders"), and KeyBank
National Association, as Administrative Agent for such Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.2(b) of the Credit Agreement,
that the undersigned hereby requests one or more Continuations of Loans,
consisting of one Type of Loan, pursuant to Section 2.2(a) of the Credit
Agreement, and in that connection therewith sets forth in the schedule attached
hereto the information relating to each such Continuation.]

--------------------------------------------------------------------------------

[For a Conversion:
The undersigned, CH Energy Group, Inc., a New York corporation (the "Company"),
refers to the Second Amended and Restated Credit Agreement, dated as of October
19, 2012 (as the same may from time to time be further amended, modified or
supplemented, the "Credit Agreement," the terms defined therein being used
herein as therein defined), among the Company, as Borrower, the lending
institutions from time to time party thereto (the "Lenders"), and KeyBank
National Association, as Administrative Agent for such Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.2(b) of the Credit Agreement,
that the undersigned hereby requests one or more Conversions of Loans,
consisting of one Type of Loan, into Loans of another Type, pursuant to Section
2.2(a) of the Credit Agreement, and in that connection therewith sets forth in
the schedule attached hereto the information relating to each such Conversion.]
 

Very truly yours, [   ]     By:   Name:   Title:  



 

--------------------------------------------------------------------------------

BORROWING SCHEDULE
Proposed Borrowing #1:
Business Day
of
Proposed
Borrowing
Type of
Loans
Aggregate
Amount
of Loans
Interest Period
if Loans are
Eurodollar
Loans
______, 20___
Base Rate Loans
 
Eurodollar Loans
 
Swing Line Loans with rate of interest of _____% and maturity of _____ days
 
[Circle one of
above]
 
$____________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]





Proposed Borrowing #2:
Business Day
of
Proposed
Borrowing
Type of
Loans
Aggregate
Amount
of Loans
Interest Period
if Loans are
Eurodollar
Loans
______, 20__
Base Rate Loans
 
Eurodollar Loans
 
Swing Line Loans with rate of interest of _____% and maturity of _____ days
 
[Circle one of
above]
 
$____________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]

 

--------------------------------------------------------------------------------

 

CONTINUATION SCHEDULE
Proposed Continuation #1
[of the Loans described in the first table below
into the Loans described in the second table below]
Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
of Loans
____, 20__
 
Eurodollar Loans
 
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 







Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
of Loans
____, 20__
 
Eurodollar Loans
 
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 



 

--------------------------------------------------------------------------------

Proposed Continuation #2
[of the Loans described in the first table below
into the Loans described in the second table below]
Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
of Loans
____, 20__
 
Eurodollar Loans
 
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 







Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
of Loans
____, 20__
 
Eurodollar Loans
 
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 



 

--------------------------------------------------------------------------------

 

CONVERSION SCHEDULE
Proposed Conversion #1
[of the Loans described in the first table below
into the Loans described in the second table below]
Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
if Loans are
Eurodollar Loans
____, 20__
Base Rate Loans
 
Eurodollar Loans
 
[Circle one of
Above]
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 







Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
if Loans are
Eurodollar Loans
____, 20__
Base Rate Loans
 
Eurodollar Loans
 
[Circle one of
Above]
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 

 

 

--------------------------------------------------------------------------------



Proposed Conversion #2
[of the Loans described in the first table below
into the Loans described in the second table below]
Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
if Loans are
Eurodollar Loans
____, 20__
Base Rate Loans
 
Eurodollar Loans
 
[Circle one of
Above]
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 



Date of Loans
Type of Loans
Aggregate
Amount
of Loans
Interest Period
if Loans are
Eurodollar Loans
____, 20__
Base Rate Loans
 
Eurodollar Loans
 
[Circle one of
Above]
$________
One Month
 
Two Months
 
Three Months
 
Six Months
 
[Circle one of
above]
 



 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

LETTER OF CREDIT REQUEST
No. ______________
Dated  __________, 20___
KeyBank National Association,
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
127 Public Square
Cleveland, Ohio 44114
Attention: Letter of Credit Operations
Ladies and Gentlemen:
The undersigned, CH ENERGY GROUP, INC., a New York corporation (the "Company"),
refers to the Second Amended and Restated Credit Agreement, dated as of October
19, 2012 (as may be further amended, modified, supplemented or amended and
restated from time to time, the "Credit Agreement," the capitalized terms
defined therein being used herein as therein defined), among the Borrower, the
lending institutions from time to time party thereto (the "Lenders"), and
KeyBank National Association, as Administrative Agent for such Lenders.
The undersigned hereby requests that                , as a Letter of Credit
Issuer, issue a Letter of Credit on           , 20___ (the "Date of Issuance")
in the aggregate amount of $_____________, for the account of
____________________.
The beneficiary of the requested Letter of Credit will be __________, and such
Letter of Credit will be in support of ___________ and will have a stated
termination date of _____________.
The undersigned hereby certifies that after giving effect to the requested
issuance of the Letter of Credit:
(i)            $_________ principal amount of Loans will be outstanding; and
(ii)            the Letter of Credit Outstandings will be $___________.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:
(A)            the representations and warranties of the Credit Parties
contained in the Credit Agreement and the other Credit Documents are and will be
true and correct in all material respects, before and after giving effect to the
issuance of the Letter of Credit and to the application of the proceeds thereof,
as though made on such date, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and
(B)            no Default or Event of Default has occurred and is continuing, or
would result after giving effect to the issuance of the Letter of Credit
requested hereby.
 

--------------------------------------------------------------------------------

Copies of all documentation with respect to the supported transaction are
attached hereto.
Very truly yours,


CH ENERGY GROUP, INC.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
COMPLIANCE CERTIFICATE


For Fiscal Quarter ended ____________________
THE UNDERSIGNED HEREBY CERTIFY THAT:
(1)            [I am a][We are] duly elected Chief Financial Officer[s] of CH
ENERGY GROUP, INC., a New York corporation (the  "Borrower");
(2)            [I am][We are] familiar with the terms of that certain Second
Amended and Restated Credit Agreement, dated as of October 19, 2012, among the
undersigned, the Lenders, as defined in the Second Amended and Restated Credit
Agreement, and KeyBank National Association, as Administrative Agent (as the
same may from time to time be further amended, restated, supplemented or
otherwise modified, the "Credit Agreement", the terms defined therein being used
herein as therein defined), and the terms of the other Credit Documents, and
[I][we] have made, or have caused to be made under [my][our] supervision, a
review in reasonable detail of the transactions and condition of the Parent and
its Subsidiaries during the accounting period covered by the attached financial
statements;
(3)            The review described in paragraph (2) above did not disclose, and
[I][we] have no knowledge of, the existence of any condition or event that
constitutes or constituted a Default or Event of Default, at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate;
(4)            The Borrower hereby represents that the representations and
warranties made by the Borrower contained in the Credit Agreement and each other
Credit Document are true and correct as though made on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and
(5)            Set forth on Attachment I hereto are calculations of the covenant
set forth in Section 9.5 of the Credit Agreement, which calculations show
compliance with the terms thereof.
IN WITNESS WHEREOF, [I][we] have signed this certificate the ___ day of
_________, 20___.
 

[   ]     By:   Name:   Title:  




--------------------------------------------------------------------------------

EXHIBIT D
 
CLOSING CERTIFICATE


Pursuant to Section 6.1(h) of the Second Amended and Restated Credit Agreement,
dated as of October 19, 2012 (the "Credit Agreement"; all capitalized terms used
herein have the meaning given to them in the Credit Agreement unless otherwise
defined herein), among CH ENERGY GROUP, INC., a New York corporation (the
"Borrower"), the lending institutions party thereto (collectively, the
"Lenders") and KEYBANK NATIONAL ASSOCIATION, as administrative agent for the
Lenders under the Credit Agreement ("Administrative Agent"), the undersigned,
being the duly elected, qualified and acting Chief Financial Officer of the
Borrower hereby certifies on behalf of the Borrower as follows:
1.            all conditions precedent set forth in Section 6.1 of the Credit
Agreement have been satisfied;
2.            both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, the Borrower are in
compliance with all covenants contained in Articles VIII and IX of the Credit
Agreement;
3.            both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, no Default or Event of
Default has occurred or is continuing; and
4.            both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, all representations and
warranties of the Credit Parties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date hereof, except that as to any such representations and warranties
that expressly relate to an earlier specified date, such representations and
warranties are only represented as having been true and correct in all material
respects as of the date when made.
IN WITNESS WHEREOF, the undersigned has executed this Certificate on October 19,
2012.
 

/s/ Christopher M. Capone Name: Christopher M. Capone Title:  Chief Financial
Officer






--------------------------------------------------------------------------------

 

EXHIBIT E
ASSIGNMENT AGREEMENT


DATE:_____________
Reference is made to the Second Amended and Restated Credit Agreement described
in Item 2 of Annex I annexed hereto (as the same may from time to time be
further amended, restated, supplemented or otherwise modified, the "Credit
Agreement").  Unless defined in Annex I attached hereto, terms defined in the
Credit Agreement are used herein as therein defined.
_____________ (the "Assignor") and ______________ (the "Assignee") hereby agree
as follows:
1.            The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor's rights and obligations
under the Credit Agreement as of the date hereof that represents the percentage
interest specified in Item 4 of Annex I (the "Assigned Share") of all of
Assignor's outstanding rights and obligations under the Credit Agreement
indicated in Item 4 of Annex I, including, without limitation, all rights and
obligations with respect to the Assigned Share of the Assignor's Commitment and
of the Loans and the Notes held by the Assignor.  After giving effect to such
sale and assignment, the Assignee's Commitment will be as set forth in Item 4 of
Annex I.
2.            The Assignor (i) represents and warrants that it is duly
authorized to enter into and perform the terms of this Assignment Agreement,
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any liens or security
interests; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the other Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or the other Credit Documents or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Parent or any of its Subsidiaries or the performance
or observance by the Parent or any of the other Credit Parties of any of its
obligations under the Credit Agreement or the other Credit Documents or any
other instrument or document furnished pursuant thereto.
3.            The Assignee (i) represents and warrants that it is duly
authorized to enter into and perform the terms of this Assignment Agreement;
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Credit Documents as are delegated to such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; [and] (v) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender[; and (vi) to the extent legally entitled to do so, attaches the forms
described in Section 5.5(b)(ii) of the Credit Agreement]1.



--------------------------------------------------------------------------------

1    If the Assignee is organized under the laws of a jurisdiction outside the
United States.
 

--------------------------------------------------------------------------------

4.            Following the execution of this Assignment Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment Agreement shall be the date of execution hereof by the
Assignor, the Assignee and the consent hereof by the Administrative Agent and
the receipt by the Administrative Agent of the administrative fee referred to in
Section 12.4(c) of the Credit Agreement, unless otherwise specified in Item 5 of
Annex I hereto (the "Settlement Date").
5.            Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.
6.            It is agreed that upon the effectiveness hereof, the Assignee
shall be entitled to (x) all interest on the Assigned Share of the Loans at the
rates specified in Item 6 of Annex I, and (y) all Commitment Fee (if applicable)
on the Assigned Share of the Commitment at the rate specified in Item 7 of Annex
I, that, in each case, accrue on and after the Settlement Date, such interest
and, if applicable, Commitment Fee, to be paid by the Administrative Agent, upon
receipt thereof from the Borrower, directly to the Assignee. It is further
agreed that all payments of principal made by the Borrower on the Assigned Share
of the Loans that occur on and after the Settlement Date will be paid directly
by the Administrative Agent to the Assignee.  Upon the Settlement Date, the
Assignee shall pay to the Assignor an amount specified by the Assignor in
writing that represents the Assigned Share of the principal amount of the
respective Loans made by the Assignor pursuant to the Credit Agreement that are
outstanding on the Settlement Date, net of any closing costs, and that are being
assigned hereunder. The Assignor and the Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Settlement Date directly between themselves on the Settlement Date.
7.            THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
*     *     *
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.
 
 

[NAME OF ASSIGNOR],  [NAME OF ASSIGNEE], as Assignor as Assignee     By:   By:  
Name:   Name:   Title:   Title:  



 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent     By:   Name:       
Title:              



 
 
 

--------------------------------------------------------------------------------

                     
ANNEX I
TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
1.            The Borrower:
CH ENERGY GROUP, INC.


2.            Name and Date of Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of October 19, 2012,
among CH Energy Group, Inc., the Lenders from time to time party thereto, and
KeyBank National Association, as Administrative Agent.
3.            Date of Assignment Agreement:
_________ ___, _____
4.            Amounts (as of date of item #3 above):
 
Revolving Commitment
Revolving Loans
Swing Line
Commitment
Swing Line
Loans
Aggregate Amount for all Lenders
$_____
$_____
$_____
$_____
Assigned Share
_____%
_____%
_____%
_____%
Amount of Assigned Share
$_____
$_____
$_____
$_____
Amount Retained by Assignor
$_____
$_____
$_____
$_____



5.            Settlement Date:
_________ ___, ___

6. Rate of Interest

to the Assignee: As set forth in Section 2.5 of the Credit Agreement (unless
otherwise agreed to by the Assignor and the Assignee).2

7.            Commitment

Fee: As set forth in Section 4.1(a) of the Credit Agreement (unless otherwise
agreed to by the Assignor and the Assignee).3




--------------------------------------------------------------------------------

2    The Borrower and the Administrative Agent shall direct the entire amount of
the interest to the Assignee at the rate set forth in Section 2.7 of the Credit
Agreement, with the Assignor and Assignee effecting any agreed upon sharing of
interest through payments by the Assignee to the Assignor.
3    The Borrower and the Administrative Agent shall direct the entire amount of
the Commitment Fee to the Assignee at the rate set forth in Section 4.1(a) of
the Credit Agreement, with the Assignor and the Assignee effecting any agreed
upon sharing of Commitment Fee through payment by the Assignee to the Assignor.
 

--------------------------------------------------------------------------------

 

8. Notices:

ASSIGNOR:
______________________
______________________
______________________
Attention:
Telephone No.:
Facsimile No.:
ASSIGNEE:
______________________
______________________
______________________
Attention:
Telephone No.:
Facsimile No.:

 

9. Payment Instructions:

ASSIGNOR:
______________________
______________________
______________________
ABA No.
Account No.:
Reference:
Attention:
Telephone No.:
Facsimile No.:
ASSIGNEE:
______________________
______________________
______________________
ABA No.
Account No.:
Reference:
Attention:
Telephone No.:
Facsimile No.:


 

--------------------------------------------------------------------------------